SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2017 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information March 31, 2017 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data 1 Capital Composition Individual financial statements Balance sheet - Assets 2 Balance sheet - Liabilities 3 Statement of income 4 Statement of comprehensive income (loss) 5 Statement of cash flows 6 Statements of changes in Equity 01/01/2017 to 03/31/2017 7 01/01/2016 to 03/31/2016 8 Statement of value added 9 Consolidated Financial Statements Balance sheet - Assets 10 Balance sheet - Liabilities 11 Statement of income 12 Statement of comprehensive income (loss) 13 Statement of cash flows 14 Statements of changes in Equity 01/01/2017 to 03/31/2017 15 01/01/2016 to 03/31/2016 16 Statement of value added 17 Comments on performance 18 Notes to interim financial information 43 Other information deemed relevant by the Company 78 Reports and statements Report on review of interim financial information 81 Management statement of interim financial information 83 Management statement on the report on review of interim financial information 84 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 03/31/2017 Paid-in Capital Common 28,040 Preferred - Total 28,040 Treasury shares Common 1,046 Preferred - Total 1,046 1 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 03/31/2017 PRIOR YEAR 12/31/2016 1 Total Assets 5,239,390 5,225,376 1.01 Current Assets 2,195,054 2,107,806 1.01.01 Cash and cash equivalents 6,731 19,811 1.01.01.01 Cash and banks 6,731 19,811 1.01.02 Short-term investments 165,303 163,562 1.01.02.01 Fair value of short-term investments 165,303 163,562 1.01.03 Accounts receivable 486,004 524,337 1.01.03.01 Trade accounts receivable 486,004 524,337 1.01.03.01.01 Receivables from clients of developments 466,551 503,923 1.01.03.01.02 Receivables from clients of construction and services rendered 19,453 20,414 1.01.04 Inventories 825,841 870,201 1.01.04.01 Properties for sale 825,841 870,201 1.01.07 Prepaid expenses 5,575 2,102 1.01.07.01 Prepaid expenses and others 5,575 2,102 1.01.08 Other current assets 705,600 527,793 1.01.08.01 Non current assets held for sale 3,270 3,306 1.01.08.02 Assets from discontinued operations 654,460 439,020 1.01.08.02.01 Disposal group held for sale 654,460 439,020 1.01.08.03 Others 47,870 85,467 1.01.08.03.01 Other assets 25,726 39,280 1.01.08.03.02 Derivative financial instruments 1,511 - 1.01.08.03.03 Receivables from related parties 20,633 46,187 1.02 Non current assets 3,044,336 3,117,570 1.02.01 Non current assets 938,845 951,563 1.02.01.03 Accounts receivable 206,130 225,270 1.02.01.03.01 Receivables from clients of developments 206,130 225,270 1.02.01.04 Inventories 541,335 535,376 1.02.01.09 Others non current 191,380 190,917 1.02.01.09.03 Other assets 168,577 156,358 1.02.01.09.04 Receivables from related parties 22,227 25,529 1.02.01.09.05 Derivative Financial Instruments 576 9,030 1.02.02 Investments 2,061,367 2,116,509 1.02.02.01 Interest in associates and affiliates 2,035,430 2,090,572 1.02.02.02 Interest in subsidiaries 25,937 25,937 1.02.02.02.01 Interest in subsidiaries - goodwill 25,937 25,937 1.02.03 Property and equipment 19,748 21,720 1.02.03.01 Operation property and equipment 19,748 21,720 1.02.04 Intangible assets 24,376 27,778 1.02.04.01 Intangible assets 24,376 27,778 2 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 03/31/2017 PRIOR YEAR 12/31/2016 2 Total Liabilities 5,239,390 5,225,376 2.01 Current liabilities 2,857,245 2,458,597 2.01.01 Social and labor obligations 31,987 28,041 2.01.01.02 Labor obligations 31,987 28,041 2.01.01.02.01 Salaries, payroll charges and profit sharing 31,987 28,041 2.01.02 Suppliers 55,851 61,177 2.01.02.01 Local suppliers 55,851 61,177 2.01.03 Tax obligations 35,153 35,819 2.01.03.01 Federal tax obligations 35,153 35,819 2.01.04 Loans and financing 937,375 953,872 2.01.04.01 Loans and financing 602,058 639,733 2.01.04.02 Debentures 335,317 314,139 2.01.05 Other obligations 1,715,228 1,300,634 2.01.05.01 Payables to related parties 1,050,556 1,073,255 2.01.05.02 Others 664,672 227,379 2.01.05.02.04 Obligations for purchase of properties and advances from customers 139,796 146,522 2.01.05.02.05 Other payables 60,744 50,660 2.01.05.02.07 Obligations assumed on the assignment of receivables 29,182 24,907 2.01.05.02.08 Derivative financial instruments - 5,290 2.01.05.02.09 Distribution of non-cash assets to owners 327,230 - 2.01.05.02.10 Payables for sale of shares 107,720 - 2.01.06 Provisions 81,651 79,054 2.01.06.01 Tax, labor and civel lawsuits 81,651 79,054 2.01.06.01.01 Tax lawsuits 1,002 1,369 2.01.06.01.02 Labor lawsuits 19,976 23,818 2.01.06.01.04 Civel lawsuits 60,673 53,867 2.02 Non current liabilities 829,088 838,454 2.02.01 Loans and financing 479,842 504,326 2.02.01.01 Loans and financing 363,472 367,197 2.02.01.01.01 In local currency 363,472 367,197 2.02.01.02 Debentures 116,370 137,129 2.02.02 Other liabilities 168,614 154,435 2.02.02.02 Others 168,614 154,435 2.02.02.02.03 Obligations for purchase of properties and advances from customers 94,824 90,311 2.02.02.02.04 Other payables 11,654 13,218 2.02.02.02.06 Obligations assumed on the assignment of receivables 62,136 50,906 2.02.03 Deferred taxes 100,405 100,405 2.02.03.01 Deferred income tax and social contribution 100,405 100,405 2.02.04 Provisions 80,227 79,288 2.02.04.01 Tax, labor and civel lawsuits 80,227 79,288 2.02.04.01.01 Tax lawsuits 2,110 1,755 2.02.04.01.02 Tax and labor lawsuits 38,764 33,350 2.02.04.01.04 Civel lawsuits 39,353 44,183 2.03 Equity 1,553,057 1,928,325 2.03.01 Capital 2,521,152 2,740,662 2.03.02 Capital Reserves 50,783 49,424 2.03.02.04 Granted options 154,216 153,165 2.03.02.05 Treasury shares -32,216 -32,524 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Retained earnings/accumulated losses -1,018,878 -861,761 3 INDIVIDUAL FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 3.01 Gross Sales and/or Services 104,027 126,973 3.01.01 Revenue from real estate development 113,542 138,013 3.01.03 Taxes on real estate sales and services -9,515 -11,040 3.02 Cost of sales and/or services -106,459 -124,866 3.02.01 Cost of real estate development -106,459 -124,866 3.03 Gross profit -2,432 2,107 3.04 Operating expenses/income -118,077 -57,926 3.04.01 Selling expenses -16,205 -14,411 3.04.02 General and administrative expenses -18,400 -27,002 3.04.05 Other operating expenses -28,101 -21,796 3.04.05.01 Depreciation and amortization -8,489 -8,072 3.04.05.02 Other operating expenses -19,612 -13,724 3.04.06 Income from equity method investments -55,371 5,283 3.05 Income (loss) before financial results and income taxes -120,509 -55,819 3.06 Financial -36,608 26 3.06.01 Financial income 6,429 23,857 3.06.02 Financial expenses -43,037 -23,831 3.07 Income before income taxes -157,117 -55,793 3.08 Income and social contribution taxes - -2,228 3.08.01 Current - -2,228 3.09 Income (loss) from continuing operation -157,117 -58,021 3.10 Income (loss) from descontinued operation 107,720 4,794 3.10.01 Net income (loss) from discontinued operations 107,720 4,794 3.11 Income (loss) for the period -49,397 -53,227 3.99 Earnings per Share – (Reais / Share) - - 3.99.01 Basic Earnings per Share - - 3.99.01.01 ON -1.84110 -1.95720 3.99.02 Diluted Earnings per Share - - 3.99.02.01 ON -1.84110 -1.95720 4 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 4.01 Income (loss) for the period -49,397 -53,227 4.03 Comprehensive income (loss) for the period -49,397 -53,227 5 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 6.01 Net cash from operating activities 28,280 -8,183 6.01.01 Cash generated in the operations -54,083 -15,987 6.01.01.01 Income (loss) before income and social contribution taxes -49,397 -55,793 6.01.01.02 Income from equity method investments 55,371 -5,283 6.01.01.03 Stock options expenses 2,128 1,891 6.01.01.04 Unrealized interest and finance charges, net 21,470 21,327 6.01.01.05 Financial instruments -806 -10,184 6.01.01.06 Depreciation and amortization 8,489 8,072 6.01.01.07 Provision for legal claims 16,649 15,169 6.01.01.08 Provision for profit sharing 4,237 6,250 6.01.01.09 Warranty provision -1,601 -4,102 6.01.01.10 Write-off of property and equipment, net - 99 6.01.01.11 Allowance for doubtful accounts 4,141 6,572 6.01.01.12 Provision for realization of non-financial assets - properties for Sale -7,044 - 6.01.01.14 Provision for penalties due to delay in construction works - -5 6.01.01.15 Provision for impairment losses on disposal group held for sale -215,440 - 6.01.01.16 Payable for sale of shares 107,720 - 6.01.02 Variation in assets and liabilities 82,363 7,804 6.01.02.01 Trade accounts receivable 47,458 51,252 6.01.02.02 Properties for sale 45,445 -24,667 6.01.02.03 Other accounts receivable 7,581 -10,039 6.01.02.04 Prepaid expenses -3,473 511 6.01.02.05 Obligations for purchase of properties and adv. from customers -2,213 -26,846 6.01.02.06 Taxes and contributions -666 -915 6.01.02.07 Suppliers -4,844 8,061 6.01.02.08 Salaries and payable charges -291 2,129 6.01.02.09 Transactions with related parties 1,478 36,194 6.01.02.10 Other obligations -8,112 -25,648 6.01.02.11 Income tax and social contribution payable - -2,228 6.02 Net cash from investing activities -4,933 8,439 6.02.01 Purchase of property and equipment and intangible assets -3,115 -5,177 6.02.02 Increase in investments -77 -2,094 6.02.03 Redemption of short-term investments 159,878 186,244 6.02.04 Purchase of short-term investments -161,619 -170,534 6.03 Net cash from financing activities -36,427 -17,699 6.03.02 Increase in loans, financing and debentures 52,592 73,284 6.03.03 Payment of loans, financing and debentures -115,043 -108,699 6.03.04 Assignment of receivables 21,379 24,176 6.03.06 Loan transactions with related parties 4,334 -6,460 6.03.08 Disposal of treasury shares 311 - 6.05 Net increase (decrease) of cash and cash equivalents -13,080 -17,443 6.05.01 Cash and cash equivalents at the beginning of the period 19,811 44,044 6.05.02 Cash and cash equivalents at the end of the period 6,731 26,601 6 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2017 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 49,424 - -861,761 - 1,928,325 5.03 Opening adjusted balance 2,740,662 49,424 - -861,761 - 1,928,325 5.04 Capital transactions with shareholders -219,510 1,359 - -107,720 - -325,871 5.04.03 Stock option plan - 1,051 - - - 1,051 5.04.05 Treasury shares sold - 308 - - - 308 5.04.08 Capital reduction -219,510 - - -107,720 - -327,230 5.05 Total of comprehensive income (loss) - - - -49,397 - -49,397 5.05.01 Net income (loss) for the period - - - -49,397 - -49,397 5.07 Closing balance 2,521,152 50,783 - -1,018,878 - 1,553,057 7 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 5.04 Capital transactions with shareholders - 1,407 - - - 1,407 5.04.03 Stock option plan - 1,407 - - - 1,407 5.05 Total of comprehensive income (loss) - - - -53,227 - -53,227 5.05.01 Net income (loss) for the period - - - -53,227 - -53,227 5.07 Closing balance 2,740,662 52,261 303,975 -53,227 - 3,043,671 8 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 7.01 Revenues 113,542 138,013 7.01.01 Real estate development, sales and services 117,683 144,585 7.01.04 Allowance for doubtful accounts -4,141 -6,572 7.02 Inputs acquired from third parties -107,552 -112,847 7.02.01 Cost of Sales and/or Services -84,585 -98,818 7.02.02 Materials, energy, outsourced labor and other -22,967 -18,823 7.02.03 Loss / Recovery of Assets - 4,794 7.03 Gross value added 5,990 25,166 7.04 Retentions -8,489 -8,072 7.04.01 Depreciation and amortization -8,489 -8,072 7.05 Net value added produced by the Company -2,499 17,094 7.06 Added value received on transfer -48,942 18,956 7.06.01 Income from equity method investments -55,371 5,283 7.06.02 Financial income 6,429 13,673 7.07 Value added total to be distributed -51,441 36,050 7.08 Value added distribution -51,441 36,050 7.08.01 Personnel and payroll charges 25,952 29,358 7.08.01.01 Direct remuneration 25,952 29,358 7.08.02 Taxes and contributions 13,888 18,080 7.08.02.01 Federal 13,888 18,080 7.08.03 Compensation – Interest 65,836 41,839 7.08.03.01 Interest 64,911 39,695 7.08.03.02 Rent 925 2,144 7.08.04 Compensation – Company capital -157,117 -53,227 7.08.04.03 Net income (Retained losses) -157,117 -53,227 9 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 03/31/2017 PRIOR YEAR 12/31/2016 1 Total Assets 5,206,751 5,210,089 1.01 Current Assets 3,460,194 3,400,200 1.01.01 Cash and cash equivalents 23,814 29,534 1.01.01.01 Cash and banks 23,814 29,534 1.01.02 Short-term investments 213,120 223,646 1.01.02.01 Fair value of short-term investments 213,120 223,646 1.01.02.01.02 Short-term investments avaliable for sale 213,120 223,646 1.01.03 Accounts receivable 665,071 722,640 1.01.03.01 Trade accounts receivable 665,071 722,640 1.01.03.01.01 Receivables from clients of developments 644,873 701,906 1.01.03.01.02 Receivables from clients of construction and services rendered 20,198 20,734 1.01.04 Inventories 1,058,742 1,122,724 1.01.07 Prepaid expenses 6,839 2,548 1.01.07.01 Prepaid expenses and others 6,839 2,548 1.01.08 Other current assets 1,492,608 1,299,108 1.01.08.01 Non current assets for sale 3,270 3,306 1.01.08.02 Assets from discontinued operations 1,412,682 1,189,011 1.01.08.02.01 Disposal group held for sale 1,412,682 1,189,011 1.01.08.03 Others 76,656 106,791 1.01.08.03.01 Other assets 36,934 49,336 1.01.08.03.02 Receivables from related parties 38,211 57,455 1.01.08.03.03 Derivative financial instruments 1,511 - 1.02 Non current assets 1,746,557 1,809,889 1.02.01 Non current assets 934,592 957,773 1.02.01.03 Accounts receivable 241,563 271,322 1.02.01.03.01 Receivables from clients of developments 241,563 271,322 1.02.01.04 Inventories 599,046 592,975 1.02.01.09 Others non current assets 93,983 93,476 1.02.01.09.03 Other assets 71,180 58,917 1.02.01.09.04 Receivables from related parties 22,227 25,529 1.02.01.09.05 Derivative financial instruments 576 9,030 1.02.02 Investments 764,852 799,911 1.02.02.01 Interest in associates and affiliates 764,852 799,911 1.02.03 Property and equipment 22,136 23,977 1.02.03.01 Operation property and equipment 22,136 23,977 1.02.04 Intangible assets 24,977 28,228 1.02.04.01 Intangible assets 24,977 28,228 10 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 03/31/2017 PRIOR YEAR 12/31/2016 2 Total Liabilities 5,206,751 5,210,089 2.01 Current liabilities 2,675,841 2,275,550 2.01.01 Social and labor obligations 33,414 28,880 2.01.01.02 Labor obligations 33,414 28,880 2.01.01.02.01 Salaries, payroll charges and profit sharing 33,414 28,880 2.01.02 Suppliers 68,788 79,120 2.01.03 Tax obligations 47,132 51,842 2.01.03.01 Federal tax obligations 47,132 51,842 2.01.04 Loans and financing 985,469 983,934 2.01.04.01 Loans and financing 650,152 669,795 2.01.04.01.01 In Local Currency 650,152 669,795 2.01.04.02 Debentures 335,317 314,139 2.01.05 Other obligations 806,183 400,908 2.01.05.01 Payables to related parties 62,117 85,611 2.01.05.02 Others 744,066 315,297 2.01.05.02.04 Obligations for purchase of properties and advances from customers 194,283 205,388 2.01.05.02.06 Other payables 76,307 69,921 2.01.05.02.07 Obligations assumed on the assignment of receivables 38,526 34,698 2.01.05.02.08 Derivative financial instruments - 5,290 2.01.05.02.09 Distribution of non-cash assets to owners 327,230 - 2.01.05.02.10 Payable for sale of shares 107,720 - 2.01.06 Provisions 81,651 79,054 2.01.06.01 Tax, labor and civel lawsuits 81,651 79,054 2.01.06.01.01 Tax lawsuits 1,002 1,369 2.01.06.01.02 Labor lawsuits 19,976 23,818 2.01.06.01.04 Civel lawsuits 60,673 53,867 2.01.07 Liabilities related to assets from discontinued operations 653,204 651,812 2.01.07.01 Liabilities on Non-current Assets for Sale 653,204 651,812 2.01.07.01.01 Liabilities directly associated with disposal group held for sale 653,204 651,812 2.02 Non current liabilities 968,769 1,004,086 2.02.01 Loans and financing 601,844 653,634 2.02.01.01 Loans and financing 485,474 516,505 2.02.01.01.01 In local currency 485,474 516,505 2.02.01.02 Debentures 116,370 137,129 2.02.02 Other obligations 181,800 166,143 2.02.02.02 Others 181,800 166,143 2.02.02.02.03 Obligations for purchase of properties and advances from customers 93,892 90,309 2.02.02.02.04 Other payables 13,526 11,502 2.02.02.02.06 Obligations assumed on the assignment of receivables 74,382 64,332 2.02.03 Deferred taxes 100,405 100,405 2.02.03.01 Deferred income tax and social contribution 100,405 100,405 2.02.04 Provisions 84,720 83,904 2.02.04.01 Tax, labor and civel lawsuits 84,720 83,904 2.02.04.01.01 Tax lawsuits 2,110 1,755 2.02.04.01.02 Labor lawsuits 43,128 37,837 2.02.04.01.04 Civel lawsuits 39,482 44,312 2.03 Equity 1,562,141 1,930,453 2.03.01 Capital 2,521,152 2,740,662 2.03.01.01 Capital 2,521,152 2,740,662 2.03.02 Capital Reserves 50,783 49,424 2.03.02.04 Granted options 154,216 153,165 2.03.02.05 Treasury shares -32,216 -32,524 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.05 Retained earnings/accumulated losses -1,018,878 -861,761 2.03.09 Non-controlling interest 9,084 2,128 11 CONSOLIDATED FINANCIAL STATEMENTS - INCOME - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 3.01 Gross Sales and/or Services 136,539 170,982 3.01.01 Revenue from real estate development 147,521 182,866 3.01.03 Taxes on real estate sales and services -10,982 -11,884 3.02 Cost of sales and/or services -153,706 -167,526 3.02.01 Cost of real estate development -153,706 -167,526 3.03 Gross profit -17,167 3,456 3.04 Operating expenses/income -109,994 -54,639 3.04.01 Selling expenses -19,056 -16,746 3.04.02 General and administrative expenses -27,369 -27,002 3.04.05 Other operating expenses -28,410 -24,086 3.04.05.01 Depreciation and amortization -8,708 -9,508 3.04.05.02 Other operating expenses -19,702 -14,578 3.04.06 Income from equity method investments -35,159 13,195 3.05 Income (loss) before financial results and income taxes -127,161 -51,183 3.06 Financial -28,560 -1,108 3.06.01 Financial income 7,870 26,806 3.06.02 Financial expenses -36,430 -27,914 3.07 Income before income taxes -155,721 -52,291 3.08 Income and social contribution taxes -1,346 -5,990 3.08.01 Current -1,346 -6,954 3.08.02 Deferred - 964 3.09 Income (loss) from continuing operation -157,067 -58,281 3.10 Income (loss) from descontinued operation 107,720 5,930 3.10.01 Net income (loss) from discontinued operations 107,720 5,930 3.11 Income (loss) for the period -49,347 -52,351 3.11.01 Income (loss) attributable to the Company -49,397 -53,227 3.11.02 Net income attributable to non-controlling interests 50 876 3.99 Earnings per Share – (Reais / Share) - - 3.99.01 Basic Earnings per Share - - 3.99.01.01 ON -1.84110 -1.95720 3.99.02 Diluted Earnings per Share - - 3.99.02.01 ON -1.84110 -1.95720 12 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 4.01 Consolidated Income (loss) for the period -49,347 -52,351 4.03 Consolidated comprehensive income (loss) for the period -49,347 -52,351 4.03.01 Income (loss) attributable to the Company -49,397 -53,227 4.03.02 Net income attributable to the noncontrolling interests 50 876 13 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD - (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 6.01 Net cash from operating activities 69,998 41,952 6.01.01 Cash generated in the operations -68,302 -1,897 6.01.01.01 Income (loss) before income and social contribution taxes -48,001 -40,670 6.01.01.02 Stock options expenses 2,128 1,891 6.01.01.03 Unrealized interest and finance charges, net 25,761 25,047 6.01.01.04 Depreciation and amortization 8,708 9,508 6.01.01.05 Write-off of property and equipment, net - 1,182 6.01.01.06 Provision for legal claims 16,736 15,804 6.01.01.07 Warranty provision -1,601 -4,102 6.01.01.08 Provision for profit sharing 4,237 6,250 6.01.01.09 Allowance for doubtful accounts 4,141 6,572 6.01.01.10 Provision for realization of non-financial assets - properties for sale -7,044 - 6.01.01.12 Financial instruments -806 -10,184 6.01.01.13 Income from equity methods investments 35,159 -13,195 6.01.01.16 Provision for impairment losses in disposal group held for sale -215,440 - 6.01.01.17 Payable for sale of shares 107,720 - 6.01.02 Variation in assets and liabilities 104,845 -1,721 6.01.02.01 Trade accounts receivable 75,552 83,617 6.01.02.02 Properties for sale 64,955 -44,651 6.01.02.03 Other accounts receivable 6,386 -5,606 6.01.02.04 Transactions with related parties -5,573 8,208 6.01.02.05 Prepaid expenses -4,291 432 6.01.02.06 Suppliers -9,874 6,772 6.01.02.07 Obligations for purchase of properties and adv. from customers -7,522 -24,626 6.01.02.08 Taxes and contributions -4,710 -2,385 6.01.02.09 Salaries and payable charges 297 1,918 6.01.02.10 Other obligations -9,029 -19,409 6.01.02.11 Income tax and social contribution paid -1,346 -5,991 6.01.03 Other 33,455 45,570 6.01.03.01 Net cash from operating activities related to disposal group held for sale 33,455 45,570 6.02 Net cash from investing activities -44,211 -29,606 6.02.01 Purchase of property and equipment and intangible assets -3,616 -6,435 6.02.02 Redemption of short-term investments 216,017 303,142 6.02.03 Purchase of short-term investments -205,491 -302,099 6.02.04 Investments -77 -1,451 6.02.05 Dividends received - -1,000 6.02.06 Net cash from investing activities related to disposal group held for sale -51,044 -21,763 6.03 Net cash from financing activities -14,406 48,731 6.03.02 Increase in loans, financing and debentures 75,595 120,462 6.03.03 Payment of loans and financing -151,611 -140,323 6.03.06 Payables to venture partners 761 1,587 6.03.07 Loan transactions with related parties 4,335 -6,460 6.03.08 Assignment of receivables 21,513 27,974 6.03.09 Disposal of treasury shares 311 - 6.03.11 Net cash from financing activities related to disposal group held for sale 34,690 45,491 6.04 Foreign Exchange Gains and Losses on Cash and Cash Equivalents -17,101 - 6.05 Net increase (decrease) of cash and cash equivalents -5,720 61,077 6.05.01 Cash and cash equivalents at the beginning of the period 29,534 82,640 6.05.02 Cash and cash equivalents at the end of the period 23,814 143,717 14 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2017 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 49,424 - -861,761 - 1,928,325 2,128 1,930,453 5.03 Opening adjusted balance 2,740,662 49,424 - -861,761 - 1,928,325 2,128 1,930,453 5.04 Capital transactions with shareholders -219,510 1,359 - -107,720 - -325,871 - -325,871 5.04.03 Stock option plan - 1,051 - - - 1,051 - 1,051 5.04.05 Treasury shares sold - 308 - - - 308 - 308 5.04.08 Capital reduction -219,510 - - -107,720 - -327,230 - -327,230 5.05 Total of comprehensive income (loss) - - - -49,397 - -49,397 50 -49,347 5.05.01 Net income (loss) for the period - - - -49,397 - -49,397 50 -49,347 5.06 Reserves - 6,906 6,906 5.06.01 Constitution of reserves - 6,906 6,906 5.07 Closing balance 2,521,152 50,783 - -1,018,878 - 1,553,057 9,084 1,562,141 15 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/31/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.04 Capital transactions with shareholders - 1,407 - - - 1,407 -8 1,399 5.04.03 Stock option plan - 1,407 - - - 1,407 - 1,407 5.04.08 Treasury shares cancelled - -8 -8 5.05 Total of comprehensive income (loss) - - - -53,227 - -53,227 876 -52,351 5.05.01 Net income (loss) for the period - - - -53,227 - -53,227 876 -52,351 5.07 Closing balance 2,740,662 52,261 303,975 -53,227 - 3,043,671 2,613 3,046,284 16 CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 03/31/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 03/31/2016 7.01 Revenues 147,521 182,866 7.01.01 Real estate development, sales and services 151,662 189,438 7.01.04 Allowance for doubtful accounts -4,141 -6,572 7.02 Inputs acquired from third parties -147,210 -150,092 7.02.01 Cost of Sales and/or Services -115,731 -135,002 7.02.02 Materials, energy, outsourced labor and other -31,479 -21,020 7.02.03 Loss / Recovery of Assets - 5,930 7.03 Gross value added 311 32,774 7.04 Retentions -8,708 -9,508 7.04.01 Depreciation and amortization -8,708 -9,508 7.05 Net value added produced by the Company -8,397 23,266 7.06 Value added received on transfer -27,289 29,816 7.06.01 Income from equity method investments -35,159 13,194 7.06.02 Financial income 7,870 16,622 7.07 Total value added to be distributed -35,686 53,082 7.08 Value added distribution -35,686 53,082 7.08.01 Personnel and payroll charges 28,209 30,866 7.08.01.01 Direct remuneration 28,209 30,866 7.08.02 Taxes and contributions 17,203 23,046 7.08.02.01 Federal 17,203 23,046 7.08.03 Compensation – Interest 76,019 52,397 7.08.03.01 Interest 74,405 50,253 7.08.03.02 Rent 1,614 2,144 7.08.04 Compensation – Company capital -157,117 -53,227 7.08.04.03 Net income (Retained losses) -157,117 -53,227 17 FOR IMMEDIATE RELEASE - São Paulo, May 09, 2017 – Gafisa S.A. (Bovespa: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reported financial results for the quarter ended March 31, 2017. GAFISA REPORTS RESULTS FOR 1Q17 MANAGEMENT COMMENTS AND HIGHLIGHTS The first quarter of 2017 concludes the separation of the Gafisa and Tenda business units and marks a new cycle of growth for Gafisa as a streamlined, premier homebuilder. The Company is focused on growth opportunities and its operations remain underpinned by a solid business platform. 2017 market conditions remain impacted by the economic recession in Brazil. The combination of political uncertainty since 2015 and an economic slowdown continue to significantly impact the Brazilian real estate market. Accordingly, in the first quarter we took a conservative approach to development and focused our efforts on inventory reduction. Despite having projects approved and awaiting launch, we decided not to initiate new real estate developments given the macroeconomic environment . In spite of an unstable political and economic scenario, in 1Q17 the Company achieved improved operational performance versus the same period last year. In addition to higher year-over-year sales, with net sales increasing 75.6% to R$117.4 million, a subsequent quarterly highlight was the reduction in the volume of dissolutions by nearly 30.6%. In keeping with improved operational performance compared to 2016, the volume of dissolutions decreased year-over-year to R$118.2 million in 1Q17 versus R$170.3 million in 1Q16. Dissolutions totaled R$100.0 million in 4Q16. While the level of dissolutions improved in recent quarters, they continue to be impacted by current market conditions and the solid volume of projects delivered during the past 21 months. Improvement in the level of dissolutions remains slow, limited by the broader environment of economic recession in Brazil. In 1Q17, three projects were delivered comprising 610 units, or R$265.1 million in PSV. Following the solid performance of projects launched at the end of 2016, Gafisa commenced 2017 focused on the sale of remaining units. As a result, 68.9% of 1Q17 gross sales comprised products launched prior to 2015. Due to the higher volume of dissolutions relating to legacy projects, net sales remain concentrated in more recent projects, thus impacting the segment’s revenue. Accordingly in 1Q17, and given the absence of new projects, Gafisa’s SoS reached 6.7%. 18 The Company’s SoS continue to improve over the past year, and were 34.5% higher year-on-year in 1Q17, underscoring the turnaround in Gafisa’s operations and the expectation of improved financial results in the medium term. Cash management has remained a key area of focus in recent quarters. In 1Q17, the volume of transfers reached R$101.8 million, despite the low volume of deliveries, reflecting appropriate controls and operating efficiencies at Gafisa. Even with current credit restrictions, Gafisa has maintained an efficient transfer process, contributing to 1Q17 cash generation. Given this transfer performance and conservative cash management strategy, operating cash generation totaled R$95.5 million, contributing to solid cash generation in the first quarter of 2017. Despite initial signs of stability in the market and the Company’s improved operating performance in the period, it will take time for better operating performance to be reflected in financial results, which remain pressured by inventory sales, the overall level of dissolutions and the impact of the economic recession on product pricing . The expectation of improved political and economic conditions over the coming quarters, combined with an anticipated upturn in the middle and upper income segments, should allow for a gradual recovery in the Company’s financial results , particularly in the second half of 2017. In view of these factors, we plan to maintain a conservative approach in 2017, keeping our focus on inventory reduction and seeking to balance the placement of new products in the market, prioritizing those with higher liquidity to achieve an appropriate level of sales and profitability . Given the volume of dissolutions related to legacy projects, net sales remained concentrated in more recent projects. In addition, slower building progress impacted the segment’s revenues. Net sales decreased 48% to R$136.5 million in 1Q17 from 4Q16 and were down 20% year-over-year. Gafisa remains focused on the optimization of its cost and expense structure. Accordingly, selling, general and administrative expenses decreased 29.4% compared to 4Q16. The Company is committed to keeping its expense structure in line with the current market scenario, and is confident the recent redesign of its operating structure will accommodate a new cycle of market growth with greater efficiency and speed. As a result of the factors mentioned above, Gafisa is reporting a net loss of R$126.1 million, versus a net loss of R$64.1 million in 1Q16, excluding Alphaville equity income and the impact of Tenda transaction. In 1Q17, given the deconsolidation of Tenda, Gafisa’s Shareholders’ Equity was impacted on a non-cash basis, and the Net Debt/Shareholders’ Equity ratio reached 86.6%. It is worth mentioning that with the conclusion of Tenda’s operations, Gafisa received approximately R$219.5 million in new funds in the beginning of May, enabling the Company to reduce leverage and providing a greater liquidity cushion. In addition, the Company will receive an additional R$100.0 million to be included in cash until the end of 2019. 19 Conservative cash management is a key area of management focus, and given good operating cash generation in the period, net cash generation was positive at R$33.2 million in 1Q17. Management expects cash generation to continue to improve in 2017 amid a gradual improvement in operating performance and capital discipline. The conclusion of Gafisa’s strategic repositioning reflects the completion of the final measures to separate the Tenda and Gafisa business units, resulting in a homebuilder with a more balanced and streamlined operating structure that will leverage its brand strength and reputation in the middle and upper income segments in São Paulo and Rio de Janeiro. Based on a streamlined business model, solid operating platform and strong brand recognition, Gafisa is well positioned to capture an upswing in economic growth and conditions in the Brazilian real estate market. The environment still poses challenges, but we are confident that our strategic positioning and the experience of our team will strongly position us to capitalize on new business opportunities in the future. We maintain a cautious approach in 2017. While we seek to balance the placement of new products in the market and remain focused on inventory sales , Gafisa is also prepared to capitalize on an improvement in industry market conditions and a recovery in economic activity. The Management 20 STANDARDIZED QUARTERLY FINANCIAL RESULTS FOR 1Q17 In accordance with the Material Fact issued December 14, 2016, informing on the signing of an agreement to sell up to 30% of shares issued by Tenda, and in line with CPC 31 - Non-Current Asset Held for Sale and Income from Discontinued Operation - the financial information presented in this report reflects the recording of Tenda as a discontinued operation. In the case of the Income Statement, the results for the quarter ended March 31, 2016 were also restated for comparability purposes and the result is presented in a single line (Discontinued Operation Result). With respect to the balance sheet, the information related to Tenda is presented in single lines, both under assets and liabilities. FINANCIAL RESULTS § Operating cash generation totaled R$95.5 million in 1Q17, with net cash generation in the quarter of R$33.2 million. Gafisa’s 1Q17 net revenue recognized by the “PoC” method was R$136.5 million, a decrease of 20.1% year-on-year and of 48.2% from the previous quarter. Adjusted gross profit for 1Q17 was R$20.8 million compared to a gross profit of R$54.7 million in 4Q16 and R$36.0 million recorded in the past year. Based on the same criteria, adjusted gross margin reached 15.2%, compared to a negative margin in 4Q16 and 21.0% in 1Q16. Adjusted EBITDA was negative R$47.3 million in 1Q17, up from negative R$160.2 million in 4Q16 and down from a positive result of R$12.2 million in 1Q16. Net income, excluding Alphaville equity income and the effects of Tenda’s transaction, was negative R$126.1 million in 1Q17 compared to a net loss of R$134.1 million in 4Q16 and a net loss of R$64.1 million in 1Q16. OPERATIONAL RESULTS § Consolidated sales over supply (SoS) reached 6.7% in 1Q17 compared to 16.8% in 4Q16 and 3.3% in 1Q16. On a trailing 12-month basis, Gafisa’s SoS was 34.5%. § Consolidated inventory at market value decreased 7.1% q-o-q to R$1.6 billion. § Net pre-sales totaled R$117.4 million in 1Q17, an increase of 75.6% from the R$66.8 million recorded in 1Q16. § Throughout the first quarter, the Company delivered 3 projects/phases, totaling 610 units, accounting for R$265.1 million in PSV. 21 RECENT EVENTS CONCLUSION OF THE SEPARATION OF THE GAFISA AND TENDA UNITS The Company started working on the separation of the Gafisa and Tenda business units in 2014. In 4Q16, Gafisa initiated Tenda’s secondary tender offer, which did not materialize due to the turbulent market environment, and instead culminated in the sale of up to 30% of Tenda’s shares to the private equity firm Jaguar Growth Asset Management, LLC, at the price of R$8.13 per share. As part of this agreement, Gafisa’s shareholders, through the exercise of their preemptive rights to acquire Tenda’s shares at the same price per share determined in the transaction, had the opportunity in March to acquire up to 50% of Tenda’s shares held thereby, including an additional 20% related to Jaguar's offer. As part of the agreement with Jaguar, Gafisa, as Tenda’s shareholder, approved on December 14, 2016 a capital reduction of R$100.0 million, without cancelling the shares and refunding the total amount to Gafisa, payable until December 31, 2018 and the remaining balance until December 31, 2019, with possibility of anticipation due to the cash flow performance. Thus, the potential cash receipt for Gafisa from the transaction is R$319.6 million. PREEMPTIVE RIGHTS Last March, Gafisa offered its shareholders the preemptive right, at the proportion of their respective equity interest, to acquire up to 50% of the capital stock of Tenda for R$8.13 per share. All those registered as the Company’s shareholders as of March 16, 2017 were eligible to the Preemptive Right (after-hours trading). With the sale of all preemptive rights, Gafisa incorporated a total of R$219.6 million in new funding available to the Company. Tenda shares related to the subscription of the preemptive right were delivered to shareholders on May 04, 2017, the date when they started trading at B3. CAPITAL REDUCTION At the Extraordinary Shareholders’ Meeting held on February 20, 2017, Gafisa’s shareholders approved Gafisa’s capital reduction, through which one Tenda common share was delivered to the Company’s shareholders for each Gafisa common share they held after the reverse split, excluding the treasury shares, which corresponded to 50% of Tenda's shares. It is worth mentioning that, pursuant to prevailing laws, the capital reduction observed the 60-day term for creditors disagreement, as of the date of the meeting. It is also worth noting that, pursuant to prevailing laws, after observing the 60-day term for creditors’ disagreement, the capital reduction was confirmed on April 24, and released via Notice to the Market. Thus, shareholders holding Gafisa shares in their custody on April 27, 2017 (after the close of the trading session), received the corresponding shares of Tenda, also on May 04, 2017. 22 OPERATING RESULTS Launches and Pre-Sales Gafisa commenced 2017 focused on the sale of inventory units. Accordingly, no new developments were started in the first quarter. Although several projects were approved and ready for launch, the Company chose to pursue a more conservative stance in view of current macroeconomic conditions and also due to the impact of seasonality in the period. Table 1. Gafisa Launches and Sales (R$ thousand) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Launches - 299,417 - 80,104 - Net Pre-Sales 117,398 355,771 -67% 66,842 76% Sales over Supply (SoS) 6.7% 16.8% -1,010 bps 3.3% 340 bps Net Pre-Sales Gross sales in the 1Q17 totaled R$235.6 million, with dissolutions reaching R$118.2 million, resulting in R$117.4 million of net pre-sales, up 75.6% compared to the prior year period. In 1Q17, the Company concentrated its efforts on the sale of existing units. As a result, approximately 54% of net sales in the period were related to projects launched prior to the end of 2014, resulting in an improvement in the segment's inventory profile. Dissolutions, in turn, were concentrated in projects launched prior to 2013, which had higher work evolution, and accordingly, a greater impact on revenue recognition and margin structure. In the quarter, Gafisa’s SoS reached 6.7%, compared to 3.3% in the year-ago period and 16.8% in 4Q16. Of the 245 Gafisa segment units cancelled and returned to inventory during the quarter, 46.9% or 115 units were resold during the same period. 23 Sales over Supply (SoS) The Company’s SoS for the last twelve months reached 34.5% compared to 28.9% in 1Q16, as a result of the good sales performance in the second half of 2016. In the quarter, SoS doubled y-o-y, totaling 6.7% compared to 3.3% in 1Q16. SoS for the last 12 months continues to show consistent improvement, reaching 34.5% at the end of 1Q17, even without the benefit of launches in the quarter. Dissolutions The macroeconomic uncertainty and economic recession observed since 2015 have directly impacted consumer confidence and, accordingly, the level of dissolutions. Given this backdrop, the reduction in the level of dissolutions has been incremental. In addition, seasonality typical of the first quarter meant the volume of dissolutions in the 1Q17 reached R$118.2 million, the lowest level for a first quarter since 2014. Total dissolutions in the quarter represent 245 Gafisa cancelled units, out of which 115 units, representing R$45.0 million (38%), were resold within the period. Over the last three years, the Company has been working on initiatives to strengthen the credit review component of its sale process. In doing so, the Company intends to reduce the level of dissolutions throughout the construction and delivery cycle. A comprehensive credit review at the time of sale has generated a more efficient process of transferring Gafisa customers to financial institutions, even amid an unfavorable economic environment. For example, only 9.5% of those who asked for transfers in 1Q17 were rejected by the bank’s credit analysis (i.e. out of the 305 units asking for transfers, only 29 were not accepted). 24 Inventory (Property for Sale) Gafisa is maintaining its focus on inventory reduction initiatives. Projects launched prior to the end of 2015 represented 45.5% of net sales in the period. The market value of inventory decreased by 7.1% q-o-q and 13.3% y-o-y to R$1.6 billion. The reduction reflects the sale of units in the period, and price adjustments on some projects in inventory, in keeping with current market conditions. Table 2 – Inventory at Market Value (R$ 000) Inventories EoP 4Q16 Launches Dissolutions Gross Sales Adjustments 1 Inventories EoP 1Q17 Q/Q(%) São Paulo 1,368,639 - 98,550 (197,787) 4,316 1,273,718 -7.0% Rio de Janeiro 344,603 - 16,112 (28,733) (17,860) 314,122 -8.8% Other Markets 46,919 - 3,551 (8,091) 6,049 48,428 3.2% Total - -7.1% ¹ Adjustments reflect the updates related to the project scope, launch date and pricing update in the period. In regards to Gafisa’s inventory, approximately 54% or R$880.7 billion is concentrated in projects to be delivered after 1Q18 and will not significantly increase the segment’s inventory of finished units in the short term. This component of inventory comprised R$588.4 million in 1Q17, or 36% of the total. Commercial projects account for 57.9% of Gafisa’s total volume of finished projects. This reflects not only the high volume of commercial projects delivered during the last 24 months, but also low liquidity on these projects at present. Inventory from projects launched outside core markets, which is comprised exclusively of finished units, represented R$46.9 million or 2.7% of total inventory, a decrease of 35.5% when compared to R$72.7 million in 1Q16. The Company estimates that through the beginning of 2018, it will have monetized a large portion of its inventory in non-core markets, based on the strong sales observed in these markets over the past few quarters. Table 3 – Inventory at Market Value- Work Status - POC (R$ 000) Not Initiated Up to 30% built 30% a 70% built More than 70% built Finished Units Total 4Q16 São Paulo - 33,423 843,394 102,442 293,459 1,272,718 Rio de Janeiro - 5,349 - 62,243 246,530 314,122 Other Markets - 48,428 48,428 Total - 1) Inventory at market value includes projects in partnership. This index is not comparable to the accounting inventory, due to the implementation of new accounting practices on behalf of CPCs 18, 19 and 36. 25 Inventory Delivery Schedule Landbank The Company’s landbank, with a PSV of R$4.8 billion, represents 38 potential projects/phases, and corresponds to nearly 10.9 thousand units. 62% of potential projects/phases are located in São Paulo and 38% are located in Rio de Janeiro. The largest portion of land acquired through swap agreements is located in Rio de Janeiro, bringing the total percentage of land acquired through swaps to 59%. Table 4 - Landbank (R$ 000) PSV (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential Units (% Gafisa) Potential Units (100%) São Paulo 3,019,766 48.8% 48.8% 0.0% 6,811 7,888 Rio de Janeiro 1,783,749 72.5% 72.5% 0.0% 2,535 3,021 Total 59.3% 59.3% 0.0% 1) The swap percentage is measured compared to historical cost of land acquisition. 2) Potential units are net of swaps and refer to the Gafisa’s and/or its partners’ stake in the project. Table 5 - Changes in the Landbank (4Q16 x 1Q17 - R$ 000) Initial Landbank Land Acquisition Launches Dissolutions Adjustments Final Landbank São Paulo 3,019,766 - 3,019,766 Rio de Janeiro 1,819,493 - - - (35,744) 1,783,749 Total - - - In 1Q17, the Company did not acquire new landbank. The quarterly adjustments reflect updates related to project scope, expected launch date and other adjustments to landbank in the period. Gafisa Vendas Gafisa Vendas, the Company’s independent sales unit, with operations in São Paulo and Rio de Janeiro, accounted for 59% of gross sales in 1Q17. Gafisa Vendas currently has a team of 435 highly trained, dedicated consultants, in addition to an online sales force. 26 Delivered Projects During 1Q17, 3 projects totaling 610 units were delivered, accounting for R$265.1 million in PSV. Currently, Gafisa has 17 projects under construction, all of which are on schedule according to the Company’s business plan. Transfers Over the past few years, the Company has been taking steps to improve the performance of its receivables/transfer process, in an attempt to achieve higher rates of return on invested capital. Currently, the Company’s strategy is to transfer 90% of eligible units in a 90-day period after the delivery of the project. In accordance with this policy, transfers totaled R$101.7 million in PSV in the first quarter. Table 6 – Breakdown of Delivered Projects (R$000 and %) 1T17 4T16 T/T (%) 1T16 A/A (%) PSV Transferred ¹ 101,744 136,608 -26% 110,023 -8% Delivered Projects 3 3 - 2 50% Delivered Units 610 416 47% 191 219% Delivered PSV² 265,058 292,376 -9% 104,842 153% 1) PSV refers to potential sales value of the units transferred to financial institutions. 2) PSV Potential sales value of delivered units. 27 FINANCIAL RESULTS Revenue 1Q17 net revenues totaled R$136.5 million, down 20.1% y-o-y and 48.2% q-o-q. 1Q17 revenues were impacted by the mix of net sales, with a higher concentration of sales from the most recent launches, and consequently lower revenue recognition, as well as a higher provision for dissolutions, reducing gross revenue by R$4.1 million. In the quarter, 100% of revenues derived from projects located in Rio de Janeiro and São Paulo. The table below provides additional details. Table 7 – Revenue Recognition (R$ 000) 1Q17 1Q16 Launches Pre-Sales % Sales Revenue % Revenue Pre-Sales % Sales Revenue % Revenue 21,280 18% 12,511 9% 8,187 12% - - 33,268 28% 43,752 32% 48,099 72% 29,218 17% 43,737 37% 58,999 43% 19,578 29% 70,682 41% 14,002 12% 16,185 12% 27,252 41% 54,485 32% ≤ 2012 5,511 4% 5,092 4% (36,274) -54% 16,598 10% Total 117,398 100% 136,538 100% 66,842 100% 170,982 100% SP + RJ 112,858 96% 137,841 101% 59,240 89% 168,668 99% Other Markets 4,540 4% (1,302) -1% 7,602 11% 2,314 1% Gross Profit & Margin Gafisa's adjusted gross income in 1Q17 was R$20.8 million, down from R$54.7 million in 4Q16 and from R$36.0 million in the previous year. In this first quarter, the main impacts on gross income were: (i) lower revenues due to the sales mix; (ii) volume of dissolutions, as a result of the economic environment; (iii) higher level of provision for dissolutions, with a net effect of R$4.1 million; and (iv) a still weak market environment, impacting pricing and sales volumes. In addition to the factors mentioned before, gross margin in 1Q17 also reflects the accounting impact of increased financial costs in recently launched projects (2S16) which recorded good sales speed. In these projects, the suspensive clause - reflecting the accounting conventions which recognize financial costs in line with the percentage sold, and not in line with the work-in-progress evaluation according to the PoC method - was effective within the period. Excluding these financial impacts, adjusted gross margin was 15.2% in the quarter, versus 20.7% in 4Q16 and 21.0% in the previous year. Details of Gafisa's gross margin breakdown in 1Q17 are presented below. 28 Table 8 – Gross Margin (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Net Revenue 136,539 263,817 -48% 170,982 -20% Gross Profit (17,167) (144,018) -88% 3,456 -597% Gross Margin -12.6% -54.6% 4,200 bps 2.0% -1,460 bps (-) Financial Costs 37,975 38,792 -2% 32,523 17% Adjusted Gross Profit¹ 20,808 (105,228) -120% 35,979 -42% Adjusted Gross Margin¹ 15.2% -39.9% -5,510 bps 21.0% -580 bps (-) Inventory and Landbank Adjustments² - 159,931 - - - Recurring Adjusted Gross Profit¹ ² 20,808 54,703 -62% 35,979 -42% Recurring Adjusted Gross Margin¹ ² 15.2% 20.7% -550 bps 21.0% -580 bps 1) Adjusted by capitalized interests. 2) Pricing adjustments to inventory units, related to current market prices level and to historical cost update at market value in some lots of our landbank. Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$46.4 million in 1Q17, down 29.4% q-o-q and up 6.1% q-o-q. Selling expenses decreased 42.7% when compared to 4Q16 and increased 13.8% y-o-y, due to higher sales in the period and also current market conditions requiring higher sales and marketing investments to stimulate demand. G&A expenses totaled R$27.4 million in the quarter, a 15.8% sequential reduction and stable compared to 1Q16. It should be noted that over the last two quarters the Company has made an effort to adapt its personnel structure to the current market environment. Due to related severance costs, the full benefit of this adjustment will become apparent as of the second half of 2017. The rightsizing of the SG&A structure reflects the Company's commitment to improved operational efficiency, allowing for an appropriate level of costs and expenses. The Company will continue to strive to maintain an efficient cost structure, and expects the recent redesign of its operational structure to better reflect the new cycle of market development. Table 9 – SG&A Expenses (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Selling Expenses (19,056) (33,254) -43% (16,746) 14% G&A Expenses (27,369) (32,515) -16% (27,002) 1% Total SG&A Expenses -29% 6% Launches - 299,417 - 80,104 - Net Pre-sales 117,398 355,771 -67% 66,842 76% Net Revenue 136,539 263,817 -48% 170,982 -20% Other Operating Revenues/Expenses reached R$19.7 million in 1Q17, compared with R$30.9 million in the previous quarter. The strong volume of deliveries over the past four years, reflecting the delivery of delayed projects in non-core regions, led to an increase in the level of contingencies. 29 The Company continues to be proactive in mitigating risks associated with potential contingencies. As a result, the Gafisa segment continues to concentrate its operations only in the metropolitan regions of São Paulo and Rio de Janeiro. This strategic geographic positioning, combined with improved internal processes, is expected to result in fewer future legal claims and a subsequent decrease in the amount of expenses related to contingencies in the following years. The table below contains more details on the breakdown of this expense. Table 10 – Other Operating Revenues/Expenses (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Litigation Expenses (16,736) (26,255) -36% (15,804) 6% Other (2,966) (4,683) -37% 1,228 -342% Total (19,702) (30,938) -36% (14,576) 35% Adjusted EBITDA Adjusted EBITDA was negative R$47.3 million in the quarter, compared with negative EBITDA of R$160.2 million in 4Q16 and negative EBITDA of R$12.2 million 1Q16.Adjusted EBITDA in 1Q17 was mainly impacted by the following factors: (i) lower level of revenue due to the sales mix; and (ii) lower gross income in the quarter, as a result of the current market environment. It is worth noting that Gafisa's adjusted EBITDA does not consider the impact of the result from discontinued operations (Tenda) and the effect of Alphaville's equity income. Table 11 - Adjusted EBITDA (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Net Income -95% (53,227) -7% Discontinued Operation Result ¹ - - - Inventory and landbanks Adjustments² - Adjusted Net Income¹ ² 16% 195% (+) Financial Results 28,560 15,582 83% 1,108 2,478% (+) Income Taxes 1,346 67,785 -98% 5,990 -78% (+) Depreciation & Amortization 8,708 10,560 -18% 9,508 -8% (+) Capitalized interests 37,975 38,792 -2% 32,523 17% (+) Expense w Stock Option Plan 2,128 1,313 62% 1,891 13% (+) Minority Shareholders 50 (171) -129% 876 -94% (-) AUSA Income Effect 31,024 21,892 42% (10,880) -385% Recurring Adjusted EBITDA³ -70% 288% (+) Inventory and Landbanks Adjustments² - Adjusted EBITDA 4 -921% 288% Net Revenue 136,539 263,817 -48% 170,982 -20% Recurring Adjusted EBITDA Margin -34.7% -0.1% 2,606 bps -7.1% -2,752 bps Adjusted EBITDA Margin -34.7% -60.7% -2,606 bps -7.1% -2,752 bps 1) Sale of Tenda shares; 2) Pricing adjustments to inventory units, related to current market prices level and to historical cost update at market value in some lots of our landbank; 3) Adjusted by notes 1 and 2, by expense with stock option plan (non-cash) and minority shareholders. EBITDA does not consider Alphaville's equity income; 4) Adjusted by expense with stock option plan (non-cash) and minority shareholders. EBITDA does not consider Alphaville's equity income. 30 Depreciation and Amortization Depreciation and amortization reached R$8.7 million in 1Q17, down 17.5% from 4Q16 and 8.4% in the year-on-year comparison, due to the lower volume of operations in the period. Financial Result 1Q17 net financial result was negative R$28.6 million, compared to negative R$15.6 million in 4Q16, and R$1.1 million in 1Q16. Financial revenues were down 52.7% year-on-year, totaling R$7.9 million, due to the lower balance of funds available in the period. Financial expenses, in turn, reached R$36.4 million, compared to R$17.7 million in 1Q16, as a result of the accounting impact of the incorporation of the balance of interests, as principal, due to the repricing of SFH debts over the last months. Taxes Income taxes, social contribution and deferred taxes for 1Q17 amounted to an expense of R$1.3 million, lower than the 4Q16, which had been impacted by R$90.3 million from the reversal of tax credits previously recorded, reflecting the impact of the Tenda’s discontinued operations. Y-o-Y, income tax, social contribution taxes expense was down 80.6%, reflecting the Company’s current operating cycle. Net Income The Company ended 1Q17 with a net loss of R$126.1 million, excluding Alphaville's equity income and the impacts of Tenda’s transaction, lower than the net loss of R$134.1 million in 4Q16, and higher than the negative net result of R$64.1 million in 1Q16. The quarter’s results were impacted by: (i) higher level of dissolutions, due to the economic environment; (ii) lower level of revenues due to the sales mix, which limited the dilution of costs and the expense structure; and (iii) the negative effect on financial income related to the accounting impact of the repricing of SFH debts. Table 12 – Net Income (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Net Revenue 136,539 263,817 -48% 170,982 -20% Gross Profit -88% -597% Gross Margin -12.6% -54.6% 4,200 bps 2.0% -1,460 bps Inventory and Landbanks Adjustments¹ - Recurring Adjusted Gross Profit¹ -120% -42% Recurring Adjusted Gross Margin² 15.2% 20.7% -550 bps 21% -580 bps Recurring Adjusted EBITDA³ (47,326) (264) -17827% (12,211) 288% Recurring Adjusted EBITDA Margin -34.7% -0.1% -3,460 bps -7.1% -2,760 bps Income from Discontinued Operation 4 - - - Recurring Adjusted Net Income 5 (157,117) (156,017) 1% (53,227) 195% ( - ) Equity income from Alphaville (31,024) (21,892) 42% 10,880 -385% Adjusted Net Income (ex-AUSA) -6% 97% 1) Pricing adjustments to inventory units, related to current market prices level and to historical cost update at market value in some lots of our landbank; 2) Adjusted by note 1 and by capitalized interests; 3) Adjusted by notes 1 and 2, by expense with stock option plan (non-cash) and minority shareholders. EBITDA does not consider Alphaville's equity income; 4) Sale of Tenda shares. 31 Backlog of Revenues and Results The backlog of results to be recognized under the PoC method totaled R$177.8 million in 1Q17. The consolidated margin was 36.3% in the quarter, compared to 37.4% posted in 1Q16. It is worth mentioning the recovery in backlog in recent quarters, impacted in this 1Q17 by the absence of launches and the seasonality of sales in the period, but also reflecting the good sales performance of launches at the end of 2016, signaling a positive operational outlook. Table 13 – Backlog Results (REF) (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Backlog Revenues 490,329 505,591 -3% 427,365 15% Backlog Costs (units sold) (312,503) (315,061) -1% (267,395) 17% Backlog Results 177,826 190,030 -7% 159,970 11% Backlog Margin 36.3% 37.7% -140 bps 37.4% -110 bps 1) Backlog results net of PIS/COFINS taxes (3.65%), and excluding the impact of PVA (Present Value Adjustment) method according to Law 11.638. 2) Backlog results comprise the projects restricted by condition precedent. 32 In accordance with the Material Fact issued December 14, 2016, informing on the signing of an agreement to sell up to 30% of shares issued by Tenda, and in line with CPC 31 - Non-Current Asset Held for Sale and Income from Discontinued Operation - the financial information presented in this report reflects the recording of Tenda as a discontinued operation. In the case of the Income Statement, the results for the quarter ended March 31, 2016 were also restated for comparability purposes and the result is presented in a single line (Discontinued Operation Result). With respect to the balance sheet, the information related to Tenda is presented in single lines, both under assets and liabilities. BALANCE SHEET Cash and Cash Equivalents and Securities On March 31, 2017, cash and cash equivalents and marketable securities totaled R$236.9 million, down 6.4% from December 31, 2016. Receivables At the end of 1Q17, total accounts receivable totaled R$1.4 billion, a decrease of 15.3% compared to R$1.7 billion in 1Q16, taking into consideration only Gafisa receivables. Currently, the Company has approximately R$444.7 million in accounts receivable from finished units. Table 14. Total Receivables (R$ 000) 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Receivables from developments (off balance sheet) 508,904 525,159 -3% 443,555 15% Receivables from PoC- ST (on balance sheet) 665,071 722,640 -1% 899,525 -21% Receivables from PoC- LT (on balance sheet) 241,563 271,322 -11% 328,097 -26% Total -4% -12% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method. Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP. Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP. Cash Generation Operating cash totaled R$95.5 million in 1Q17, reflecting: (i) higher level of revenue related to sales in the quarter; (ii) less financial disbursement in line with the development of landbank, and; (iii) lower volume of construction and greater efficiency in the process, leading to lower cash disbursements. Operating cash flow resulted in strong net cash generation of R$33.2 million in the 1Q17. 33 Table 15. Cash Generation (R$ 000) 4Q16 1Q17 Availabilities 2 Change in Availabilities 2 (1) (102,210) (16,246) Total Debt + Investor Obligations Change in Total Debt + Investor Obligations (2) (214,951) (49,492) Other Investments Change in Other Investments (3) 17,654 - Cash Generation in the period (1) - (2) + (3) Cash Generation Final 1) The 4Q16 data refer only to the final balance of the period in order to assist in the reconciliation of the balance changes in 2016. 2) Cash and cash equivalents, and marketable securities. Liquidity At the end of March 2017, the Company’s Net Debt/ Shareholders’ Equity ratio reached 86.6% compared to 71.8% in the previous quarter, reflecting the allocation of Tenda as Asset Held for Sale, and the additional impact on Shareholder’s Equity in this quarter related to the conclusion of the separation process (Gafisa and Tenda). Excluding project finance, the Net Debt/ Shareholder’s Equity ratio was 4.5%. At the end of the 1Q17, the Company’s gross debt reached R$1.6 billion, stable q-o-q and down 28.0% y-o-y. In the quarter, the Company amortized R$151.0 million in debt, of which R$132.2 million was project finance and R$18.8 million corporate debt. In the same period, R$92.5 million was disbursed, allowing for a net amortization of R$58.5 million. Table 16. Debt and Investor Obligations (R$ 000) 1Q17* 4Q16* Q/Q(%) 1Q16 Y/Y (%) Debentures - FGTS (A) 311,202 302,363 3% 672,793 -54% Debentures – Working Capital (B) 140,485 148,905 -6% 186,295 -25% Project Financing SFH – (C) 970,370 1,022,038 -5% 1,187,049 -18% Working Capital (D) 165,256 164,261 1% 154,495 37% Total (A)+(B)+(C)+(D) (E) 1,587,313 -3% -28% Investor Obligations (F) 1,999 1,237 62% 6,482 -69% Total Debt (E)+(F) (G) -3% -28% Cash and Availabilities (H) -6% -70% Net Debt (G)-(H) (I) -2% -4% Equity + Minority Shareholders (J) 1,562,141 1,930,453 -19% 3,046,284 -49% (Net Debt) / (Equity) (I)/(J) (K) 86.6% 71.8% 1.479 bps 46.5% 4.012 bps (Net Debt – Proj Fin) / Equity (I)-((A)+(C))/(J) (L) 4.0% 3.2% 80 bps -14.6% 1.860 bps *Considers only Gafisa. 1) Cash and cash equivalents and marketable securities. 34 The Company ended 1Q17 with R$987.5 million in total debt maturing in the short term. It should be noted, however, that 80.6% of this volume relates to debt linked to the Company's projects. Currently, the average cost of consolidated debt is 12.90% p.y., or 115.93% of the CDI. Table 19. Debt Maturity (R$ 000) Average Cost (p.y.) Total Until dec/17 Until Dec/18 Until Dec/19 Until Dec/20 After Dec/20 Debentures - FGTS (A) TR + 10.38% 311,202 311,202 - Debentures – Working Capital (B) CDI + 1,.0% / IPCA + 8.22% 140,485 24,115 94,752 21,618 - - Project Financing SFH (C) TR + 8.33% - 14% / 120.0% - 129.0% CDI 970,370 560,735 283,257 103,111 21,492 1,775 Working Capital (D) CDI + 3.00% / CDI + 0.59% / 125.0% CDI 165,256 89,417 50,056 25,783 - - Total (A)+(B)+(C)+(D) (E) 1,587,313 985,469 428,065 150,512 21,492 1,775 Investor Obligations (F) CDI + 0.59% 1,999 1,999 - Total Debt (E)+(F) (G) 1,589,312 987,468 428,065 150,512 21,492 1,775 % of Total Maturity per period Project debt maturing as % of total debt ((A)+ (C))/(G) Corporate debt maturing as % of total debt ((B)+(D)+(F))/(G) - 62.1% 26.9% 9.5% 1.4% 0.1% - 88.3% 28.7% 10.4% 2.2% 0.2% - 11.7% 33.8% 31.5% 46.7% 0.0% Ratio Corporate Debt / Mortgage 19.4% / 80.6% 35 IMPACTS OF TENDA OPERATION Summary The Company started working on the separation of the Gafisa and Tenda business units in 2014. In 4Q16, Gafisa initiated Tenda’s secondary tender offer, which did not materialize due to the turbulent market environment, and instead culminated in the sale of up to 30% of Tenda’s shares to the private equity firm Jaguar Growth Asset Management, LLC, at the price of R$8.13 per share. As part of this agreement, Gafisa’s shareholders, through the exercise of their preemptive rights to acquire Tenda’s shares at the same price per share determined in the transaction, had the opportunity in March to acquire up to 50% of Tenda’s shares held thereby, including an additional 20% related to Jaguar's offer. As part of the agreement with Jaguar, Gafisa, as Tenda’s shareholder, approved on December 14, 2016 a capital reduction of R$100.0 million, without cancelling the shares and refunding the total amount to Gafisa, payable until December 31, 2018 and the remaining balance until December 31, 2019, with possibility of anticipation due to the cash flow performance. Thus, the potential cash receipt for Gafisa from the transaction is R$319.6 million. In view of the aforementioned, and pursuant to prevailing laws and accounting practices, the execution of such agreement gave rise to several accounting impacts on 4Q16 and 1Q17 financial results, as pointed out below: Tables 18 and 19. Balance Sheet 4Q16 and 1Q17 (R$ 000) Result after operation effects 4Q16 1Q17 Discontinued Operation Impairment Tenda Result 17,065 18,940 Reversal of Deferred Tax Asset - Result Discontinued Operation 107,720 Result ex-Discontinued Operation Balance Sheet after operation effects 4Q16 1Q17 Gross Debt Cash 253,180 236,934 Net Debt Shareholders’Equity + Minority 1,930,453 1,562,141 Net Debt / SE 71.8% 86.6% . Result after operation effects Gafisa’s financial result in the last quarter was already impacted by accounting effects generated by the execution of the stock purchase agreement with Jaguar Growth Asset Management, LLC. The total effect amounted to R$680.2 million, and was comprised by the following factors: (i) impairment of R$610.1 million determined by the price per share of Tenda (R$8.13) as referenced in the purchase and sale agreement; and (ii) reversal of R$90.3 million as tax credits, as well as additional elimination effects between accounts in consolidation (R$3.1 million). 36 In 1Q17, there was an additional impact due to the revaluation of Tenda's fair value, with a positive impact of R$107.7 million (Result of Discontinued Operations). Last March, at the beginning of the trading of the preemptive rights (GFSA11) related to the offering of 50% of Tenda shares, it was necessary to update the reference price initially assigned (R$8.13), taking into account the average value (R$3,99) of the preemptive rights during the trading period in the market. As a result, the impairment related to the attributable value of Tenda shares to shareholders' equity had to be positively revalued by R$215.4 million (R$12.12 x 54 million shares). It is worth mentioning that the adjustment that impacted Gafisa's financial result in 1Q17 ends up being related to only 50% of Tenda's shares derived from the capital reduction, or R$107.7 million, since the remaining 50% (preemptive rights) had a null effect due to the counterparty established in the sale of the shares (preemptive rights) and consequent cash inflow to the Company, which totaled R$ 219.5 million. Balance sheet after operation effects The operation of sale of Tenda’s shares, and its classification as “Asset Held for Sale”, impacted Gafisa’s balance sheet in the last two quarters (4Q16 and 1Q17), as follows: (i) reduced cash and cash equivalents to R$236.9 million and gross indebtedness to R$1.6 billion only accounting for Gafisa; and (ii) reduction in shareholders' equity, in the amount of R$219.5 million related to the capital reduction of Gafisa (50% of Tenda), with a distribution effect for shareholders; and an additional R$107.7 million due to the revaluation of the remaining 50% and related to the preemptive rights, thus reducing Gafisa's shareholders' equity to R$1.9 billion in 4Q16 and R$1.5 billion in 1Q17. The effect on the Company's shareholders' equity impacted the leverage level (Net Debt/Shareholders’ Equity), which ended the year (4Q16) at 71.8% and the 1Q17 at 86.6%. We point out this leverage level is temporary, since upon conclusion of the transaction on May 4, Gafisa will have a cash inflow of up to R$319.5 million, being R$219.5 million in the 2Q17, thus reducing its leverage level and underscoring the Company’s conservative cash management. 37 São Paulo, May 9 th , 2017. Alphaville Urbanismo SA releases its results for the 1 st quarter of 2017. Financial results In the 1 st quarter of 2017, net revenues were R$ 62 million, 74% lower than the same period of 2016, and the net loss was R$ 103 million. 1Q17 1Q16 1Q2017 vs. 1Q2016 Net Revenue 62 234 -74% Net Profit/Loss - 103 34 n/a Margin n/a 15% For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3038-7164. 38 Consolidated Financial Statements 1Q17 4Q16 Q/Q (%) 1Q16 Y/Y (%) Net Revenue 136,539 263,817 -48% 170,982 -20% Operating Costs (153,706) (407,835) -62% (167,526) -8% Gross Profit (17,167) (144,018) -88% 3,456 -597% Gross Margin -12.6% -54.6% 4200 bps 2.0% -1460 bps Operating Expenses (109,994) (153,812) -28% (54,639) 101% Selling Expenses (19,056) (33,254) -43% (16,746) 14% General and Administrative Expenses (27,369) (32,516) -16% (27,002) 1% Other Operating Revenue/Expenses (19,702) (30,938) -36% (14,578) 35% Depreciation and Amortization (8,708) (10,560) -18% (9,508) -8% Equity Income (35,159) (46,544) -24% 13,195 -366% Operational Result (127,161) (297,830) -57% (51,183) 148% Financial Income 7,870 9,945 -21% 16,622 -53% Financial Expenses (36,430) (25,527) 43% (17,730) 105% Net Income Before taxes on Income (313,412) -50% (52,291) 198% Deferred Taxes - (90,321) -100% 964 -100% Income Tax and Social Contribution (3,114) -57% (6,954) -81% Net Income After Taxes on Income (406,847) -61% (58,281) 169% Continued Op. Net Income (157,067) (406,847) -61% (58,281) 169% Discontinued Op. Net Income 107,720 (592,631) - 5,930 - Minority Shareholders 50 (170) -129% 876 -94% Net Income (49,397) (999,308) -95% (53,227) -7% 39 Consolidated Balance Sheet 1Q17 4Q16 Q/Q(%) 1Q16 Y/Y(%) Current Assets Cash and cash equivalents 23,814 29,534 -19% 143,717 -83% Securities 213,120 223,646 -5% 648,359 -67% Receivables from clients 665,071 722,640 -8% 1,328,042 -50% Properties for sale 1,058,742 1,122,724 -6% 1,958,087 -46% Other accounts receivable 76,656 106,791 -28% 205,249 -63% Prepaid expenses and other 6,839 2,548 168% 6,474 6% Land for sale 3,270 3,306 -1% 100,529 -97% Disposal group held for sale 1,412,682 1,189,011 19% - - 2% -21% Long-term Assets Receivables from clients 241,563 271,322 -11% 374,614 -36% Properties for sale 599,046 592,975 1% 706,965 -15% Other 93,983 93,476 1% 207,555 -55% -2% -28% Intangible. Property and Equipment 47,113 52,205 -10% 120,650 -61% Investments 764,852 799,911 -4% 979,712 -22% Total Assets - -23% Current Liabilities Loans and financing 650,152 669,795 -3% 629,508 3% Debentures 335,317 314,139 7% 399,744 -16% Obligations for Purchase of Land and advances from customers 194,283 205,388 -5% 387,339 -50% Material and service suppliers 68,788 79,120 -13% 80,245 -14% Taxes and contributions 47,132 51,842 -9% 97,074 -51% Other 399,735 303,454 32% 481,718 -17% Distribution of non-cash assets to owners 327,230 - Liabilities directly associated with disposal group held for sale 653,204 651,812 - - - 18% 29% Long-term liabilities Loans and financings 485,474 516,505 -6% 712,036 -32% Debentures 116,370 137,129 -15% 459,344 -75% Obligations for Purchase of Land and advances from customers 93,892 90,309 4% 196,441 -52% Deferred taxes 100,405 100,405 0% 20,175 398% Provision for Contingencies 84,720 83,904 1% 145,214 -42% Other 87,908 75,834 16% 124,831 -30% -4% -32% Shareholders’ Equity Shareholders’ Equity 1,553,057 1,928,325 -19% 3,043,671 -49% Minority Shareholders 9,084 2,128 327% 2,613 248% -19% -49% Total Liabilities and Shareholders’ Equity 5,206,751 5,210,089 - 6,779,953 -23% 40 Cash Flow 1Q17 1Q16 Income Before Taxes on Income and Social Contribution (40,670) Expenses/income not affecting working capital 87,419 38,775 Depreciation and amortization 8,708 9,508 Impairment (7,044) - Expense with stock option plan and shares 2,128 1,891 Unrealized interest and financial charges 25,761 25,047 Equity income 35,159 (13,195) Disposal of fixed asset - 1,182 Provision for guarantee (1,601) (4,102) Provision for lawsuits 16,736 15,804 Profit Sharing provision 4,237 6,250 Allowance for doubtful accounts and dissolutions 4,141 6,572 Income from financial instruments (806) (10,182) Provision for impairment loss on disposal group held for sale (215,440) - Payable for sale of shares 107,720 - Clients 75,552 83,617 Properties held for sale 64,955 (44,651) Other accounts receivable 6,386 (5,606) Prepaid expenses (4,291) 432 Obligations on land purchase and advances from clients (24,626) Taxes and contributions (4,710) (2,385) Providers (9,874) 6,772 Salaries and payroll charges 297 1,918 Other liabilities (9,029) (19,411) Related party transactions (5,573) 8,208 Taxes paid (1,346) (5,991) Cash provided by/used in operating activities related to disposal group held for sale 33,455 45,570 Net cash from operating activities 69,998 41,952 Investment activities - - Purchase of fixed and intangible asset (6,435) Capital contribution in subsidiaries (77) (1,451) Redemption of financial investment 216,017 303,142 Funding financial investments (205,491) (302,099) Cash provided by/used in investment activities related to disposal group held for sale (51,044) (21,763) Dividends received - (1,000) Net cash from investment activities (44,211) Financing activities - - Related party contributions 762 1,587 Addition of loans and financing 120,462 Amortization of loans and financing (140,323) Assignment of credit receivables, net 21,513 27,974 Loan operations with related parties 4,335 (6,460) Sale of treasury shares 310 - Cash provided by/used in financing activities related to disposal group held for sale 34,690 45,491 Net cash from financing activities 48,731 Net cash variation related to disposal group held for sale (17,701) - Increase (decrease) in cash and cash equivalents 11,381 61,077 Opening balance of cash and cash equivalents 29,534 82,640 Closing balance of cash and cash equivalents 23,814 143,717 Increase (decrease) in cash and cash equivalents 11,381 61,077 41 Gafisa is one Brazil’s leading residential and commercial properties development and construction companies. Founded over 60 years ago, the Company is dedicated to growth and innovation oriented to enhancing the well-being, comfort and safety of an increasing number of households. More than 15 million square meters have been built, and approximately 1,100 projects delivered under the Gafisa brand - more than any other company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa’s brand is also one of the most respected, signifying both quality and consistency. In addition to serving the upper-middle and upper class segments through the Gafisa brand, the Company also participates through its 30% interest in Alphaville, a leading urban developer in the national development and sale of residential lots. Gafisa S.A. is a Corporation traded on the Novo Mercado of the B3 (GFSA3) and is the only Brazilian homebuilder listed on the New York Stock Exchange (NYSE:GFA) with an ADR Level III, which ensures best practices in terms of transparency and corporate governance . This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice. 42 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with registered office at Avenida das Nações Unidas, 8,501, 19 th floor, in the city and state of São Paulo, Brazil and commenced its operations in 1997 with the objectives of: (i) promoting and managing all forms of real estate ventures on its own behalf or for third parties (in the latter case, as construction company and proxy); (ii) selling and purchasing real estate properties; (iii) providing civil construction and civil engineering services; (iv) developing and implementing marketing strategies related to its own and third party real estate ventures; and (v) investing in other companies that share similar objectives. The Company has stocks traded at BM&FBovespa S.A. – Bolsa de Valores, Mercadorias e Futuros and the New York Stock Exchange (NYSE), reporting its information to the Brazilian Securities and Exchange Commission (CVM) and the U.S. Securities and Exchange Commission (SEC ). The Company enters into real estate development projects with third parties through specific purpose partnerships (“Sociedades de Propósito Específico” or “SPEs”) or through the formation of consortia and condominiums. Controlled entities substantially share managerial and operating structures, and corporate, managerial and operating costs with the Company. SPEs, condominiums and consortia operate solely in the real estate industry and are linked to specific ventures. On December 14, 2016, the Company disclosed a material fact informing about the signature of the sale and purchase agreement with Jaguar Real Estate Partners LP for disposal of up to 30% of the shares issued by Tenda, for the price of R$ 8.13 per share, which values Tenda at R$539,020. The completion of the transaction is subject to the verification of certain conditions precedent, of which the following are the most significant: (i) decrease in Company’s capital, by refunding its shareholders for the shares corresponding to 50% of the capital stock of Tenda; and (ii) the completion of the procedure related to the exercise by Gafisa’s shareholders of the preemptive right to acquire 50% of Tenda’s shares. The deadline for creditors objecting the capital decrease was April 22, 2017, and no objection was made, so the decrease was made by delivering to the Company’s shareholders, as refund for the decreased capital, one common share of Tenda to each common share of Gafisa they owned, not including treasury shares. In relation to the preemptive right, the shareholders acquired the totality of shares made available, no share remaining for Jaguar. Accordingly, the shares representing 50% of Tenda’s capital were delivered to the shareholders who exercised the preemptive right, and the agreement that had been entered into with Jaguar was terminated. The Company also obtained, during this period, all contractual authorizations required for carrying out the transaction. With this, the spin-off between Gafisa and Tenda was completed on May 4, 2017, with the effective delivery of the totality of the shares representing Tenda’s capital in the respective capital reduction and preemptive right processes. The inflow of funds from the Preemptive Rights will contribute to improve the liquidity condition and capital structure of the Company. 43 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 2. Presentation of quarterly information and summary of significant accounting policies 2.1. Basis of presentation and preparation of individual and consolidated quarterly information On May 09, 2017, the Company’s Board of Directors approved these individual and consolidated quarterly information of the Company and authorized their disclosure. The individual quarterly information (Company) and consolidated quarterly information were prepared and are being presented based on the technical pronouncement CPC 21(R1) – Interim Financial Reporting, using the same accounting practices, judgments, estimates and assumptions adopted in the presentation and preparation of the financial statements for the year ended December 31, 2016. Therefore, the corresponding quarterly information shall be read together with the financial statements as of December 31, 2016. The individual quarterly information, identified as “Company”, has been prepared and is being presented according to the accounting practices adopted in Brazil, including the pronouncements issued by the Accounting Pronouncement Committee (CPC), approved by the Brazilian Securities and Exchange Commission (CVM) and are disclosed together with the consolidated quarterly information. The consolidated quarterly information of the Company has been prepared and is being presented according to the accounting practices adopted in Brazil, including the pronouncements issued by the CPC, approved by the CVM, and according to the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), applicable to real estate development entities in Brazil, including the Guideline OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, in relation to the treatment of the recognition of revenue from this sector and involves certain matters related to application of the continuous transfer of the risks, rewards and control over the real estate units sold . The individual quarterly information of the Company is not considered in compliance with the International Financial Reporting Standards (IFRS), once it considers the capitalization of interest on qualifying assets of investees in the separate quarterly information of the Company. In view of the fact that there is no difference between the Company’s and the consolidated equity and profit or loss, the Company opted for presenting the accompanying individual and consolidated information in only one set. 44 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 2. Presentation of quarterly information and summary of significant accounting policies Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued The quarterly information has been prepared on a going concern basis. Management makes an assessment of the Company’s ability to continue as going concern when preparing the quarterly information. All amounts reported in the accompanying quarterly information are in thousands of Reais, except as otherwise stated. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 2.1 to the individual and consolidated financial statements as of December 31, 2016. 2.1.1. Consolidated quarterly information The accounting practices have been applied consistently by all subsidiaries in the consolidated quarterly information. The subsidiaries have the same fiscal year as the Company. See further details in Note 9. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 2.1.1 to the individual and consolidated financial statements as of December 31, 2016. 2.1.2. Statement of Cash Flows In view of the disclosure of the discontinued operations related to Tenda, and in line with CPCs 03 – Statement of Cash Flows and CPC 31 - Non-current Assets Held for Sale and Discontinued Operations, the information on operating, financing and investing activities related to discontinued operations are presented in separated lines in the Statement of Cash Flows of the Company. Accordingly, the line item "Foreign Exchange Gains and Losses on Cash and Cash Equivalents", presented in the Statement of Cash Flows for the period ended March 31, 2017, refers to the net increase (decrease) in cash and cash equivalents of disposal group held for sale and is being presented in this line item as it is impossible to change the line item’s name in this Quarterly Information Form. 45 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 2. Presentation of quarterly information and summary of significant accounting policies Continued 2.2. Restatement of Quarterly Information as of March 31, 2016 As required by the CPC 31 – Non-current Assets Held for Sale and Discontinued Operations, for comparability purposes, the information of the statements of profit or loss, cash flows and value added as of March 31, 2016 is being presented on the same basis of the current period, and its retrospective effects are presented below: Company Consolidated Balances originally reported as of 03/31/2016 Impact of the application of CPC 31 (Note 2.2.27) Balances after the application of CPC 31 Balances originally reported as of 03/31/2016 Impact of the application of CPC 31 (Note 2.2.27) (a) Balances after the application of CPC 31 Statement of profit or loss Net operating revenue 126,973 - 126,973 405,534 (234,552) 170,982 Operating costs (124,866) - (124,866) (333,333) 165,807 (167,526) Operating (expenses) income (63,209) - (63,209) (123,531) 55,697 (67,834) Income from equity method investments 10,077 (4,794) 5,283 13,665 (470) 13,195 Financial income (expenses) 26 - 26 (1,941) 833 (1,108) Income tax and social contribution (2,228) - (2,228) (12,745) 6,755 (5,990) Non-controlling interests - - - 876 - 876 Profit or loss of discontinued operations (Note 8.2) - 4,794 4,794 - 5,930 5,930 Net income for the year - - Statement of value added Net value added produced by the entity 12,300 4,794 17,094 86,614 (63,348) 23,266 Value added received on transfer 23,750 (4,794) 18,956 39,096 (9,280) 29,816 Total value added to be distributed 36,050 - 36,050 125,710 (72,628) 53,082 (a) Amounts after elimination of consolidation items. 3. New standards, changes and interpretation of standards issued and not yet adopted There is no standard, change to standards or interpretation issued and not yet adopted that could, on the Management’s opinion, have significant impact arising from its adoption on its quarterly information, besides those already disclosed in Note 3 to the individual and consolidated financial statements as of December 31, 2016. Accordingly, the other explanations related to this note were not subject to material changes in relation to the disclosures in Note 3 to the individual and consolidated financial statements as of December 31, 2016. 46 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 4. Cash and cash equivalents and short-term investments 4.1. Cash and cash equivalents Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Cash and banks 19,811 29,534 Total cash and cash equivalents (Note 20.ii.a and 20.iii) 19,811 29,534 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 4.1 to the financial statements as of December 31, 2016. 4.2. Short-term investments Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Fixed-income funds 95,672 123,868 Government bonds (LFT) 3,762 6,018 Corporate securities (LF/DPGE) 19,845 31,742 Securities purchased under resale agreements (a) 11,600 11,935 Bank certificates of deposit (b) 17,332 27,834 Restricted cash in guarantee to loans 10,669 10,669 Restricted credits 4,682 11,580 Total short-term investments (Note 20.i.d. 20.ii.a and 20.iii) 163,562 223,646 (a) As of March 31, 2017, the securities purchased under resale agreement include interest earned ranging from 100.5% to 101.5% of Interbank Deposit Certificates (CDI) (from 75% to 101.5% of CDI in 2016). All investments are carried out with what management considers to be top tier financial institutions. (b) As of March 31, 2017 and December 31, 2016, the Bank Certificates of Deposit (CDBs) include interest earned ranging from 90% to 100.8% of Interbank Deposit Certificates (CDI). The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 4.2 to the financial statements as of December 31, 47 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 5. Trade accounts receivable of development and services Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Real estate development and sales 769,743 1,019,359 ( - ) Allowance for doubtful accounts (19,315) (19,315) ( - ) Present value adjustments (21,235) (26,816) Services and construction and other receivables 20,414 20,734 Total trade accounts receivable of development and services (Note 20.ii.a) 749,607 993,962 Current 524,337 722,640 Non-current 225,270 271,322 The current and non-current portions have the following maturities: Company Consolidated Maturity 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Overdue: Up to 90 days 46,235 64,830 From 91 to 180 days 41,705 45,442 Over 180 days 73,652 93,265 161,592 203,537 Maturities: 2017 383,477 544,292 2018 94,231 111,007 2019 97,079 120,367 2020 41,775 45,552 2021 onwards 12,003 15,338 628,565 836,556 ( - ) Present value adjustment (21,235) (26,816) ( - ) Allowance for doubtful account (19,315) (19,315) 749,607 993,962 The change in the allowance for doubtful accounts for the period ended March 31, 2017, is as follows : Company and Consolidated 03/31/2017 Balance at December 31, 2016 Additions (Note 22) Write-offs / Reversals (Note 22) 24 Balance at March 31, 2017 48 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 5. Trade accounts receivable of development and services Continued In the period ended March 31, 2017, the Company entered into the following Real Estate Receivables Agreement (CCI) transaction, which is aimed to transfer a portfolio comprising select business real estate receivables delivered arising out of Gafisa and its subsidiaries to the assignee. The assigned portfolio, discounted to its present value, is classified into the line item “Obligations assumed on assignment of receivables”. Transaction date Assigned accounting portfolio Portfolio discounted to present value Transaction balance at March 31, 2017 (Note 14) Company Consolidated 03/29/2017 23,748 22,993 21,379 21,513 In the transaction above, the Company and its subsidiaries are jointly responsible until the time of the transfer of the collateral to the securitization company. The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 5 to the financial statements as of December 31, 6. Properties for sale Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Land 667,805 823,516 ( - ) Write-down to net realizable value of land (43,505) (43,505) ( - ) Write-down to net realizable value of inventory surplus - - (62,343) ( - ) Present value adjustment (8,089) (8,781) Property under construction 328,783 509,049 Completed units 520,246 557,426 ( - ) Write-down to net realizable value of properties under construction and completed units (59,663) (59,663) Total properties for sale 1,405,577 1,715,699 Current portion 870,201 1,122,724 Non-current portion 535,376 592,975 For the period ended March 31, 2017, the change in the write-down to net realizable value of properties for sale is summarized as follows: Company Consolidated Balance at December 31, 2016 (103,168) (165,511) Write-offs / Reversals 7,044 7,044 Balance at March 31, 2017 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 6 to the financial statements as of December 31, 7. Other assets Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Advances to suppliers 1,758 2,567 Recoverable taxes (IRRF, PIS, COFINS, among other) 15,708 25,901 Judicial deposit (Note 16) 78,172 79,785 Refund of capital receivable from Tenda (Note 8.2) 100,000 - - Total other assets 195,638 108,253 Current portion 39,280 49,336 Non-current portion 156,358 58,917 49 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 8. Assets held for sale 8.1 Land available for sale The changes in land available for sale are summarized as follows: Company and Consolidated Cost Provision for impairment Net balance Balance at December 31, 2016 Reversals / Write-offs (36) - (36) Balance at March 31, 2017 8.2 Disposal group held for sale and profit or loss of discontinued operations Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Investment portion 1,049,125 - - Impairment loss (i) (610,105) (610,105) Disposal group held for sale (ii) - - 1,799,116 Total disposal group held for sale 439,020 1,189,011 Refund of capital receivable (Note 7) 100,000 - - Total 539,020 1,189,011 Liabilities directly associated with disposal group held for sale (ii) - - 651,812 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Reversal of impairment loss - - Portion related to payable for sale of shares - - Impairment loss on Tenda’s profit or loss - - Tenda’s profit or loss (ii) 4,794 5,930 Profit or loss of discontinued operations 4,794 5,930 (i) The measurement of disposal group held for sale at the lower of the carrying value and the fair value less cost to sell. As of March 31, 2017, the fair value of disposal group held for sale was adjusted, considering the weighted average price per share for exercising preemptive rights at R$12.12 (R$8.13 per share as of December 31, 2016, according to the agreement). (ii) The amounts of disposal group held for sale, liabilities directly associated with disposal group held for sale, and profit or loss of discontinued operations, net of the eliminations related to intercompany transactions. As of March 31, 2017, the Company carried out the remeasurement of the fair value of the disposal group held for sale, related to Construtora Tenda S.A., considering the weighted average value per share for exercising preemptive rights traded over the period between March 17 and 31, 2017, as measurement basis, leading to the price of R$12.12 per share, and, accordingly, valuing Construtora Tenda S.A. at R$754,460 (R$539,020 in 2016). The remeasurement of the fair value of the disposal group held for sale is required by CPC 31 – Non-current Assets Held for Sale and Discontinued Operations, with changes recognized in gains or losses on discontinued operations, as well as by ICPC 07 – Distributions of Non-cash Assets to Owners, requires the adjustment of non-cash dividends related to the capital decrease at fair value until its settlement, with changes recognized in equity, as mentioned in Note 18.1. Additionally, as of March 31, 2017, the Company recognized an "payable for sale of shares" in the amount of R$107,720, related to the obligation of selling 50% of the shares of Construtora Tenda S.A at the price of R$ 8.13 per share, with changes recognized in profit or loss of discontinued operations, to reflect the difference between the fair value of the disposal group held for sale and the actual sale price. 50 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 8. Assets held for sale Continued 8.2 Disposal group held for sale and profit or loss of discontinued operations Continued For purposes of compliance with paragraph 38 of CPC 31 – Non-current Asset Held for Sale and Discontinued Operations, the Company presents below the main classes of assets and liabilities classified as held for sale of the subsidiary Tenda as of March 31, 2017 and December 31, 2016, after eliminations of consolidation items, as follows: Assets 03/31/2017 12/31/2016 Liabilities 03/31/2017 12/31/2016 Current assets Current liabilities Cash and cash equivalents 28,414 Loans and financing 41,333 Short-term investments 195,073 Payables for purchase of properties and advance from customers 131,280 Trade accounts receivable 250,474 Properties for sale 563,576 Other payables 150,663 Land for sale 75,227 Other current assets 104,606 Total current assets 1,217,370 Total current liabilities Non-current Non-current liabilities Trade accounts receivable 176,673 Loans and financing 93,661 Properties for sale 211,711 Payables for purchase of properties and advance from customers 104,343 Other non-current assets 60,556 Investments 84,798 Provisions for legal claims 44,951 Property and equity and intangible assets 48,008 Other payables 85,581 Total non-current assets 581,746 Total non-current liabilities Total assets 1,799,116 Total liabilities The main lines of the statements of profit or loss and cash flows of the subsidiary Tenda are as follows: Statement of profit or loss 03/31/2017 03/31/2016 Cash flow 03/31/2017 03/31/2016 Net operating revenue 234,552 Operating activities 64,959 Operating costs (165,807) Investing activities (24,100) Operating expenses, net (52,508) Financing activities 40,059 Depreciation and amortization (3,190) Income from equity method investments 89 470 Financial income (expenses) (1,897) Income tax and social contribution (6,755) 4,865 Non-controlling interests 71 Net income for the year 4,794 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 8 to the financial statements as of December 31, 51 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees (i) Ownership interest (a) Information on subsidiaries and jointly-controlled investees Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from equity method investments Investments Income from equity method investments Direct investees 03/31/2017 12/31/2016 03/31/2017 03/31/2017 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 Alphaville Urbanismo S.A - 30% 30% 2,541,247 2,048,041 493,206 596,620 (103,414) 36,268 147,962 178,986 (31,024) 10,880 147,962 178,986 (31,024) 10,880 Gafisa SPE 26 Ltda. - 100% 100% 168,134 1,999 166,135 166,487 (352) (193) 166,135 166,487 (352) (193) - Gafisa SPE- 130 Emp. Imob. Ltda. - 100% 100% 126,813 52,070 74,743 82,572 (7,829) 1,918 74,743 82,572 (7,829) 1,918 - Gafisa SPE-111 Emp. Imob. Ltda. - 100% 100% 66,159 3,840 62,319 62,511 (192) (9,211) 62,319 62,511 (192) (9,211) - Gafisa SPE-116 Emp. Imob. Ltda. (a) 50% 50% 194,931 72,603 122,328 120,794 1,534 6,278 61,164 60,397 767 3,139 61,164 60,397 767 3,139 Maraville Gafsa SPE Emp. Imob. Ltda. - 100% 100% 92,985 33,866 59,119 57,379 1,740 1,718 59,119 57,379 1,740 1,718 - Gafisa SPE-89 Emp. Imob. Ltda. - 100% 100% 58,127 5,421 52,706 52,713 (7) (2,780) 52,706 52,713 (7) (2,780) - Gafisa SPE - 122 Emp. Imob. Ltda. - 100% 100% 122,069 72,623 49,446 49,632 (187) 4,108 49,446 49,632 (187) 4,108 - Gafisa SPE - 127 Emp. Imob. Ltda. - 100% 100% 46,953 730 46,223 46,413 (190) 292 46,223 46,413 (190) 292 - Gafisa SPE-51 Emp. Imob. Ltda. - 100% 100% 49,080 3,096 45,984 45,849 135 (414) 45,984 45,849 135 (414) - Gafisa SPE - 121 Emp. Imob. Ltda. - 100% 100% 46,577 1,981 44,596 44,968 (371) (1,149) 44,596 44,968 (371) (1,149) - Gafisa SPE 72 Emp. Imob. Ltda. - 100% 100% 44,352 460 43,892 43,832 60 (9) 43,892 43,832 60 (9) - Gafisa SPE-110 Emp. Imob. Ltda. - 100% 100% 41,330 1,086 40,244 40,178 66 (186) 40,244 40,178 66 (186) - Gafisa SPE - 120 Emp. Imob. Ltda. - 100% 100% 38,197 714 37,483 37,520 (37) 1,280 37,483 37,520 (37) 1,280 - Manhattan Square Em. Im. Res. 02 Ltda - 100% 100% 36,059 110 35,949 35,949 - - 35,949 35,949 - SPE Parque Ecoville Emp. Imob. Ltda - 100% 100% 42,421 7,748 34,673 34,746 (73) 10 34,673 34,746 (73) 10 - Gafisa SPE-104 Emp. Imob. Ltda. - 100% 100% 118,479 86,976 31,503 30,945 558 (429) 31,503 30,945 558 (429) - Gafisa SPE-107 Emp. Imob. Ltda. - 100% 100% 29,567 36 29,531 29,529 2 88 29,531 29,529 2 88 - Gafisa SPE- 129 Emp. Imob. Ltda. - 100% 100% 28,751 881 27,870 29,539 (1,668) 1,375 27,870 29,539 (1,668) 1,375 - Gafisa SPE-41 Emp. Imob. Ltda. - 100% 100% 26,581 8 26,573 26,568 5 34 26,573 26,568 5 34 - Verdes Pracas Incorp. Imob. SPE Ltda. - 100% 100% 26,257 40 26,217 25,929 289 5 26,217 25,929 289 5 - Gafisa e Ivo Rizzo SPE-47 Em. Im. Ltda. (a) 80% 80% 32,485 276 32,209 32,151 1 1 25,767 25,721 1 1 25,767 25,721 1 1 Gafisa SPE-112 Emp. Imob. Ltda. - 100% 100% 21,944 111 21,833 21,834 - - 21,833 21,834 - Gafisa SPE-134 Emp. Imob. Ltda. - 100% 100% 43,976 23,021 20,955 20,709 246 (672) 20,955 20,709 246 (672) - Gafisa SPE - 126 Emp. Imob. Ltda. - 100% 100% 22,586 2,611 19,975 20,373 (398) (208) 19,975 20,373 (398) (208) - Manhattan Square Em. Im. Com. 02 Ltda - 100% 100% 17,958 - 17,958 17,958 - - 17,958 17,958 - Gafisa SPE 46 Emp. Imob. Ltda. - 100% 100% 17,975 316 17,659 17,912 (253) 31 17,659 17,912 (253) 31 - Edsp 88 Participações S.A. - 100% 100% 29,002 12,543 16,459 16,068 391 (28) 16,459 16,068 391 (28) - Gafisa SPE 30 Emp. Imob. Ltda. - 100% 100% 18,026 1,656 16,370 16,358 12 33 16,370 16,358 12 33 - Gafisa SPE-92 Emp. Imob. Ltda. - 100% 100% 15,782 118 15,664 15,645 19 117 15,664 15,645 19 117 - Gafisa SPE-106 Emp. Imob. Ltda. - 100% 100% 15,611 6 15,605 15,606 - (11) 15,605 15,606 - (11) - Diodon Participações Ltda - 100% 100% 15,221 312 14,909 14,914 (5) 49 14,909 14,914 (5) 49 - Sitio Jatiuca Emp. Imob. SPE Ltda (a) 50% 50% 32,429 3,687 28,742 38,185 (9,444) 621 14,371 19,092 (4,722) 311 14,371 19,092 (4,722) 311 Parque Arvores Empr. Imob. Ltda. (a)(c) 50% 50% 32,730 5,358 27,372 26,616 756 (340) 13,686 13,308 378 (164) 13,686 13,308 378 (164) Gafisa SPE 33 Emp. Imob. Ltda. - 100% 100% 13,601 - 13,601 13,559 42 (417) 13,601 13,559 42 (417) - Gafisa SPE 71 Emp. Imob. Ltda. - 100% 100% 12,971 354 12,617 13,763 (1,146) 61 12,617 13,763 (1,146) 61 - Varandas Grand Park Emp. Im. SPE Ltda (a)(c) 50% 50% 82,929 57,905 25,024 25,826 (802) (769) 12,512 12,913 (401) 92 12,512 12,913 (401) 92 Gafisa SPE 65 Emp. Imob. Ltda. - 100% 100% 12,046 315 11,731 11,716 15 36 11,731 11,716 15 36 - Blue I SPE -Plan. Pr. Inco. e Venda Ltda. - 100% 100% 10,971 7 10,964 10,969 (4) 2 10,964 10,969 (4) 2 - Gafisa SPE- 132 Emp. Imob. Ltda. - 100% 100% 30,475 19,986 10,489 10,855 (367) (65) 10,489 10,856 (367) (65) - Fit 13 Spe Empr. Imob. Ltda. (b) 50% 50% 23,379 2,543 20,836 20,892 (56) 130 10,418 10,446 (28) 65 10,418 10,446 (28) - Gafisa SPE - 123 Emp. Imob. Ltda. - 100% 100% 22,898 13,634 9,264 11,969 (2,705) (1,655) 9,264 11,969 (2,705) (1,655) - Atins Emp. Imob.s Ltda. (a) 50% 50% 25,573 7,245 18,328 18,201 126 (174) 9,164 9,101 63 (87) 9,164 9,101 63 (87) Gafisa SPE 36 Emp. Imob. Ltda. - 100% 100% 9,339 454 8,885 8,930 (45) 29 8,885 8,930 (45) 29 - Gafisa SPE-81 Emp. Imob. Ltda. - 100% 100% 10,851 2,147 8,704 8,718 (14) (64) 8,704 8,718 (14) (64) - 52 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees Continued Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from e quity method investments Investments Income from equity method investments Direct investees 03/31/2017 12/31/2016 03/31/2017 03/31/2017 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 Gafisa SPE-38 Emp. Imob. Ltda. - 100% 100% 7,958 5 7,953 7,954 (1) (1) 7,953 7,954 (1) (1) - Gafisa SPE-77 Emp. Imob. Ltda. - 65% 65% 21,894 10,278 11,616 11,282 334 3,063 7,550 7,334 217 2,082 - Città Ville SPE Emp. Imob. Ltda. (b) 50% 50% 16,548 2,020 14,528 16,332 (1,804) (106) 7,264 8,166 (902) (53) 7,264 8,166 (902) - Gafisa SPE-109 Emp. Imob. Ltda. - 100% 100% 7,271 115 7,156 7,155 1 (1) 7,156 7,155 1 (1) - Gafisa SPE-37 Emp. Imob. Ltda. - 100% 100% 7,239 498 6,741 6,752 (11) 23 6,741 6,752 (11) 23 - Gafisa SPE-90 Emp. Imob. Ltda. - 100% 100% 9,225 2,753 6,472 6,472 - - 6,472 6,472 - Gafisa SPE-113 Emp. Imob. Ltda. (a) 60% 60% 53,106 43,226 9,880 9,438 442 (3,915) 5,928 5,663 265 (2,349) 5,928 5,663 265 (2,349) Parque Aguas Empr. Imob. Ltda. (a)(c) 50% 50% 14,630 3,212 11,418 11,317 102 482 5,709 5,658 51 47 5,709 5,658 51 47 Performance Gafisa General Severiano Ltda (a) 50% 0% 27,337 16,325 11,012 10,802 144 - 5,506 5,401 72 - 5,506 5,401 72 - Gafisa SPE-87 Emp. Imob. Ltda. - 100% 100% 5,729 483 5,246 5,254 (8) (20) 5,246 5,254 (8) (20) - Gafisa Vendas Interm. Imob. Ltda - 100% 100% 13,376 10,984 2,392 5,795 (3,403) - 2,392 5,795 (3,403) - OCPC01 Adjustment – capitalized interests (d) - 29,163 34,111 (4,948) (428) - Other (*) - 184,709 74,604 110,105 110,077 218 289 68,604 67,923 665 (646) 28,233 27,615 607 718 Subtotal Indirect investees Gafisa: Saí Amarela S.A. (a) 50% 50% 1,941 49 1,892 1,943 (112) 32 - 915 971 (56) 16 Gafisa SPE-51 Emp. Imob. Ltda. (a) 60% 60% 1,429 119 1,310 1,296 14 (134) - 786 777 9 (81) Other (*) 203 30 172 168 3 2 - 14,138 14,367 (105) (2) Indirect jointly-controlled investees Gafisa - Subtotal Goodwill on acquisition of subsidiaries - 25,476 - - 25,476 - - Goodwill based on inventory surplus - 462 - Addition to remeasurement of investment in associate (e) 375,853 - - 375,853 - - Total investments (*)Includes companies with investment balances below R$ 5,000. 53 Gafisa S.A. Notes to the quarterly information March 31, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees Continued (i) Ownership interest Continued (a) Information on subsidiaries and jointly-controlled investees Continued Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from equity method investments Investments Income from equity method investments Direct investees 03/31/2017 12/31/2016 03/31/2017 03/31/2017 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 03/31/2017 12/31/2016 03/31/2017 03/31/2016 Provision for net capital deficiency (f): Gafisa SPE 69 Emp. Imob. Ltda. 100% 100% - 394 (394) (270) (124) (119) (394) (270) (124) (119) - Gafisa SPE-84 Emp. Imob. Ltda. 100% 100% 36 103 (66) (54) (12) (30) (66) (54) (12) (30) - Gafisa SPE 80 Emp. Imob. Ltda. 100% 100% - 15 (14) (14) - - (14) (14) - Other (*) - 5 (7) (5) (2) (2,199) (7) (5) (4) (1,154) - - (134) 674 Total provision for net capital deficiency 36 - - Total Income from equity method investments 5,283 13,195 (*)Includes companies with investment balances below R$ 5,000. (a) Jointly-controlled entities. (b) Jointly-controlled entity with the subsidiary Tenda. (c) The Company recorded expense of R$142 in Income from equity method investments for the period ended March 31,2017 related to the recognition, by jointly-controlled entities, of prior year adjustments, in accordance with the ICPC09 (R2) – Individual, Separate and Consolidated Financial Statements and the Equity Method of Accounting. (d) Charges of the Company not appropriated to the profit or loss of subsidiaries, as required by paragraph 6 of OCPC01. (e) Amount related to the goodwill arising from the remeasurement of the portion of the remaining investment of 30% in the associate AUSA, in the amount of R$375,853, arising from the sale of control over the entity. (f) The provision for net capital deficiency is recorded in the heading “Other payables” (Note 15). (b) Change in investments Company Consolidated Balance at December 31, 2016 Income from equity method investments Capital contribution (decrease) Dividends receivable - Other investments Balance at March 31, 2017 54 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 10 . Property and equipment Company Consolidated Type 12/31/2016 Addition Write-off 100% depreciated items 03/31/2017 12/31/2016 Addition Write-off 100% depreciated items 03/31/2017 Cost Hardware 13,111 741 (19) (331) 13,140 742 (19) (332) Leasehold improvements and installations 6,261 132 - - 6,558 132 - (235) Furniture and fixtures 675 - - - 978 - - (13) Machinery and equipment 2,640 - - - 2,639 - - - Sales stands 12,527 438 - (1,160) 15,974 756 - (1,160) 35,214 39,289 Accumulated depreciation Hardware (5,516) (674) 19 331 (5,481) (685) 19 332 Leasehold improvements and installations (2,903) (367) - - (3,128) (410) - 235 Furniture and fixtures (350) (17) - - (612) (24) - 13 Machinery and equipment (1,608) (66) - - (1,608) (66) - - Sales stands (3,117) (2,159) - 1,160 (4,483) (2,286) - 1,160 (13,494) 19 (15,312) 19 Total property and equipment 21,720 - - 23,977 - - The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 10 to the financial statements as of December 31, 11. Intangible assets Company 12/31/2016 03/31/2017 Balance Addition Write-down / amortization 100% amortized items Balance Software – Cost 65,290 1,276 - 4,575 Software – Depreciation (42,820) - (3,132) (4,575) Other 5,308 528 (2,074) - Total intangible assets - Consolidated 12/31/2016 03/31/2017 Balance Addition Write-down / amortization 100% amortized items Balance Software – Cost 66,023 1,458 - 4,581 Software – Amortization (43,102) - (3,163) (4,581) Other 5,307 528 (2,074) - Total intangible assets - The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 11 to the financial statements as of December 31 , 2016. 55 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 12. Loans and financing Company Consolidated Type Maturity Annual interest rate 03/31/2017 12/31/2016 03/31/2017 12/31/2016 National Housing System - SFH /SFI April 2017 to August 2021 8.30% to 14.00% + TR 120% and 129% of CDI 800,274 842,678 970,370 1,022,038 Certificate of Bank Credit - CCB June 2017 to March 2021 125% of CDI 0.59%/ 3%/ 3.95/ 4.25%+CDI INCC 165,256 164,252 164,262 Total loans and financing (Note 20.i.d, 20.ii.a and 20.iii) 1.006.930 1,186,300 Current portion 574,733 604,795 Current portion – reclassification for non-fulfillment of covenant - 65,000 - 65,000 Current portion 639,733 669,795 Non-current portion 367,197 516,505 The maturities of the current and non-current installments are as follows: Company Consolidated Maturity 03/31/2017 12/31/2016 03/31/2017 12/31/2016 2017 639,733 669,795 2018 354,770 422,523 2019 10,937 59,763 2020 1,490 27,126 2021 onwards - - 7,093 1,006,930 1,186,300 The Company and its subsidiaries have restrictive covenants under certain loans and financing that limit their ability to perform certain actions, such as the issuance of debt, and may require the acceleration or refinancing of loans if the Company does not fulfill such covenants. The ratios and minimum and maximum amounts required under such restrictive covenants as of March 31, 2017 and December 31, 2016 are disclosed in Note 13. The following table shows the summary of financial expenses and charges and the capitalized rate in the account “properties for sale”. Company Consolidated 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Total financial charges for the period 59,851 70,110 Capitalized financial charges (49,129) (59,388) Subtotal (Note 24) 10,722 10,722 Financial charges included in “Properties for sale”: Opening balance 287,806 299,649 Capitalized financial charges 49,129 59,388 Charges recognized in profit or loss (Note 23) (26,048) (32,523) Closing balance 310,887 326,514 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 12 to the financial statements as of December 31 , 2016. 56 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 13. Debentures Company and Consolidated Program/placement Principal - R$ Annual interest Final maturity 03/31/2017 12/31/2016 Seventh placement 300,000 TR + 10.38% December 2017 302,363 Ninth placement (i) 75,435 CDI + 1.90% July 2018 79,693 Tenth placement (ii) 55,000 IPCA + 8.22 January 2020 69,212 Total debentures (Note 20.i.d, 20.ii.a and 20.iii) 451.268 Current portion 314,139 Non-Current portion 137,129 In the period ended March 31, 2017, the Company made the following payments: Face Value placement Interest payable Total amortization (i) 4,958 2,970 (ii) - 5,313 The maturities of current and non-current installments are as follows: Company and Consolidated Maturity 03/31/2017 12/31/2016 2017 314,139 2018 94,316 2019 21,404 2020 21,409 451,268 57 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 13. DebenturesContinued As of March 31, 2017 and December 31, 2016, the Company exceeded the amount established in a restrictive covenant, as presented below, and for which it has a waiver from the bank agreeing with the non-fulfillment of the net debt for such periods. The ratios and minimum and maximum amounts required under such restrictive covenants as of March 31, 2017 and December 31, 2016 are as follows: 03/31/2017 12/31/2016 Seventh placement Total account receivable(2) plus inventory required to be below zero or 2.0 times over net debt less venture debt (3) 44.76 times 53.98 times Total debt less venture debt (3), less cash and cash equivalents and short-term investments (1), cannot exceed 75% of equity plus noncontrolling interests 4.40% 3.11% Total account receivable plus unappropriated income plus total inventory of finished units required to be 1.5 time over the net debt plus payable for purchase of properties plus unappropriated cost 2.00 times 2.15 times Ninth placement Total account receivable(2) plus inventory required to be below zero or 2.0 times over net debt 2.28 times 2.34 times Net debt cannot exceed 100% of equity plus noncontrolling interests 86.44% 71.71% Tenth placement Total account receivable(2) plus inventory required to be below zero or 2.0 times over net debt less venture debt(3) 44.76 times 53.98 times Total debt less venture debt(3)), less cash and cash equivalents and short-term investments (1), cannot exceed 75% of equity plus noncontrolling interests 4.40% 3.11% Loans and financing Net debt cannot exceed 70% of equity plus noncontrolling interests 86.44% 71.71% Total accounts receivable(2) plus inventory required to be below zero or 2.0 times over venture debt(3) 2.40 times 2.44 times Total account receivable 2) plus inventory of completed units required to be below zero or 2.0 times over net debt less venture debt (3) 27.52 times 33.62 times Total debt, less venture debt, less cash and cash equivalents and short-term investments (1), cannot exceed 75% of equity plus noncontrolling interests 4.40% 3.11% (1) Cash and cash equivalents and short-term investments refer to cash and cash equivalents and marketable securities. (2) Total receivables, whenever mentioned, refers to the amount reflected in the Balance Sheet plus the amount not shown in the Balance Sheet. (3) Venture debt and secured guarantee debt refer to SFH debts, defined as the sum of all disbursed borrowing contracts which funds were provided by SFH, as well as the debt related to the seventh placement. The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 13 to the financial statements as of December 31, 2016. 58 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 14. Obligations assumed on assignment of receivables The Company’s transactions of assignment of receivables portfolio are as follows : Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Obligation CCI - June /2011 1,208 2,148 Obligation CCI - December /2011 1,405 1,471 Obligation CCI - July/2012 44 68 44 68 Obligation CCI - November /2012 - - 4,651 Obligation CCI - December/2012 5,402 5,402 Obligation CCI - November/2013 1,666 4,307 Obligation CCI - November /2014 2,530 4,344 Obligation CCI - December /2015 8,005 15,988 Obligation CCI - March/2016 16,091 17,178 Obligation CCI - May/2016 11,481 14,407 Obligation CCI - August/2016 9,164 9,164 Obligation CCI - December /2016 18,343 18,948 Obligation CCI - March/2017 (Note 5) - - Obligation FIDC 450 954 Total obligations assumed on assignment of receivables (Note 20.ii.a) 75,813 99,030 Current portion 24,907 34,698 Non-current potion 50,906 64,332 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 14 to the financial statements as of December 31, 15. Other payables Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Cancelled contract payable 13,347 26,255 Warranty provision 29,568 29,568 PIS and COFINS in long term (deferred and payable) 6,282 8,739 Provision for net capital deficiency (Note 9 (f)) 343 - - Long-term suppliers (Note 20.i.d) 2,274 4,046 Payables to venture partners (Note 20.i.d, 20.ii.a and 20.iii) 1,140 1,237 Share-based payment - Phantom Shares (Note 18.3) 2,596 2,596 Other liabilities 8,328 8,982 Total other payables 63,878 81,423 Current portion 50,660 69,921 Non-current portion 13,218 11,502 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 15 to the financial statements as of December 31, 59 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 16. Provisions for legal claims and commitments In the period ended March 31, 2017, the changes in the provision are summarized as follows: Company Civil lawsuits Tax proceedings Labor claims Total Balance at December 31, 2016 Additional provision (Note 23) 10,077 - 6,572 Payment and reversal of provision not used (8,101) (12) (5,000) Balance at March 31, 2017 Current portion Non-current portion Consolidated Civil lawsuits Tax proceedings Labor claims Total Balance at December 31, 2016 Additional provision (Note 23) 10,077 - 6,659 Payment and reversal of provision not used (8,101) (12) (5,210) Balance at March 31, 2017 Current portion Non-current portion (a) Civil lawsuits, tax proceedings and labor claims As of March 31, 2017, the Company and its subsidiaries have deposited in court the amount of R$75,259 (R$78,172 in 2016) in the Company’s statement, and R$78,125 (R$79,785 in 2016) in the consolidated statement (Note 7). Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Civil lawsuits 31,700 33,313 Tax proceedings 24,806 24,806 Labor claims 21,666 21,666 Total (Note 7) 78,172 79,785 (i) Lawsuits in which likelihood of loss is rated as possible As of March 31, 2017, the Company and its subsidiaries are aware of other claims and civil, labor and tax risks . Based on the history of probable lawsuits and the specific analysis of main claims , the measurement of the claims with likelihood of loss considered possible amounted to R$272,890 (R$244,352 in 2016) in the Company’s statement and R$278,702 (R$249,153 in 2016) in the consolidated statement , based on average past outcomes adjusted to current estimates, for which the Company’s Management believes it is not necessary to recognize a provision for occasional losses. The change in the period was caused by the variation in the volume of lawsuits with diluted amounts and review of the involved amounts . Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Civil lawsuits 156,456 156,523 Tax proceedings 50,430 52,812 Labor claims 37,466 39,818 Total 244,352 249,153 60 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 16. Provisions for legal claims and commitments Continued (b) Payables related to the completion of real estate developments There was no material change in relation to the information disclosed in Note 16(i)(b) to the financial statements as of December 31, 2016. (c) Other commitments In addition to the commitments mentioned in Notes 6, 12 and 13, the Company has commitments related to the rental of four commercial properties where its facilities are located, at a monthly cost of R$653 indexed to the IGP-M/FGV variation. The rental term is from one to eight years and there is a fine in case of contract cancellation corresponding to three-month rent or in proportion to the contract expiration time. The estimate of minimum future rent payments for commercial property rentals (cancellable leases) amounts to R$32,416 until the maturity of contracts, as follows. Consolidated Estimate of payment 03/31/2017 2017 2018 2019 2020 2021 onwards The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 16 to the financial statements as of December 31, 17. Payables for purchase of properties and advances from customers Company Consolidated Maturity 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Payables for purchase of properties April 2017 to March 2021 96,888 118,257 Adjustment to present value (8,167) (9,469) Advances from customers Development and sales 24,295 35,024 Barter transaction - Land 123,817 151,885 Total payables for purchase of properties and advances from customers (Note 20.i.d and 20.ii.a) 236,833 295,697 Current portion 146,522 205,388 Non-current portion 90,311 90,309 The current and non-current portions fall due as follows: Company Consolidated Maturity 03/31/2017 12/31/2016 03/31/2017 12/31/2016 2017 146,522 205,388 2018 71,121 71,119 2019 9,243 9,243 2020 8,116 8,116 2021 onwards 1,831 1,831 236,833 295,697 61 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 18. Equity 18.1. Capital As resolved in the Extraordinary Shareholder’s Meeting held on February 20, 2017, the reverse split of the totality of common shares issued by the Company was carried out on March 23, 2017, at the ratio of 13.483023074 to 1, thus the 378,066,162 common shares issued by the Company started to represent 28,040,162 common shares, all registered and with no par value. Accordingly, all information related to the number of shares was retroactively adjusted to reflect such reverse split of shares. As of March 31, 2017, the Company's authorized and paid-in capital amounts to R$2,521,152 (R$2,740,662 as of December 31, 2016), represented in both periods by 28,040,162 registered common shares, with no par value, of which 1,046,226 (1,050,249 in 2016) were held in treasury. According to the Company’s articles of incorporation, capital may be increased without need of making amendment to it, upon resolution of the Board of Directors, which shall set the conditions for issuance within the limit of 44,500,405 (forty four million five hundred thousand four hundred and five) common shares. On February 20, 2017, the decrease in the Company’s capital was approved in the amount of R$219,510, without cancellation of shares, corresponding to 50% of Tenda’s capital for purposes of distribution to its shareholders (Notes 8.2 and 31 (ii)). In line with ICPC 07 – Distributions of Non-cash Assets to Owners, this amount is measured at the fair value of the assets to be distributed as of the respective base date, and is recorded in the line item "Distribution of non-cash assets to owners" in the amount of R$327,230, considering the adjustment of R$107,720 in the period ended March 31, 2017 (Note 8.2). In the period ended March 31, 2017, the Company transferred 10,086 shares (68,814 in 2016), in the total amount of R$308 (R$2,149 in 2016) related to the exercise of options under the stock option plan of common shares by the beneficiaries, for which it received the total amount of R$311 (R$9 in 2016). Treasury shares Type GFSA3 R$ % Market value (*) R$ thousand Carrying value R$ thousand Acquisition date Number (i) Weighted average price % - on shares outstanding 03/31/2017 12/31/2016 03/31/2017 12/31/2016 11/20/2001 44,462 38.9319 0.17% 1,115 1,731 Changes in 2013: Acquisition 1,372,096 51.9927 5.11% 34,410 71,339 Changes in 2014: Acquisition 3,243,947 35.5323 12.09% 81,353 115,265 Transfer (405,205) 43.3928 -1.51% (10,162) (17,583) Cancellations (2,039,086) 44.9677 -7.60% (51,137) (91,693) Changes in 2015: Acquisition 884,470 27.3124 3.30% 22,181 24,157 Transfer (90,622) 33.3473 -0.34% (2,272) (3,022) Cancellations (2,225,020) 33.3543 -8.29% (55,800) (74,214) Changes in 2016: Acquisition 334,020 26.0254 1.25% 8,377 8,693 Transfer (68,814) 31.2290 -0.26% (1,726) (2,149) Changes in 2017: Transfer (10,086) 30.5367 -0.04% - - Outstanding after reverse split 6,065 - 0.02% - 3.90% (*) Market value calculated based on the closing share price on March 31, 2017 at R$27.25 (R$25.08 in 2016, adjusted after reverse split) not considering the effect of occasional volatilities. 62 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 18. Equity Continued 18.1. Capital Continued The Company holds shares in treasury acquired in 2001 in order to guarantee the performance of lawsuits. The change in the number of outstanding shares is as follows: Common shares - In thousands Outstanding shares as of December 31, 2016 Outstanding after reverse split (6) Transfer related to the stock option plan 10 Shares held by the management members of the Company 43 Outstanding shares as of March 31, 2017 Weighted average shares outstanding (Note 27) 18.2. Stock option plan Expenses for granting stocks recorded under the account “General and administrative expenses” (Note 23) in the periods ended March 31, 2017 and 2016: Company and Consolidated 03/31/2017 03/31/2016 Equity-settled stock option plans 1,407 Phantom Shares (Note 18.3) 484 Total option grant expenses (Note 23) 1,891 (i) Gafisa The Company has a total of five stock option plans comprising common shares, launched in 2012, 2013, 2014, 2015 and 2016 which follows the rules established in the Stock Option Plan of the Company. The granted options entitle their holders (employees) to purchase common shares of the Company’s capital, after periods that vary from one to five years of employment (essential condition to exercise the option), and expire six to ten years after the grant date. The fair value of options is set on the grant date, and it is recognized as expense in profit or loss (as contra-entry to equity) during the vesting period of the plan, to the extent the services are provided by employees and management members. Changes in the stock options outstanding in the period ended March 31, 2017 and year ended December 31, 2016, including their respective weighted average exercise prices, are as follows: Number of options Weighted average exercise price (Reais) Number of options Weighted average exercise price (Reais) Options outstanding at the beginning of the year 870,975 24.69 Options granted - - 163,900 35.33 Options exercised (i) (69,009) (0.13) Options forfeited - - (8,508) (0.13) Options outstanding at the end of the period 957,358 28.50 (i) In the period ended March 31, 2017, the amount received through exercised options was R$311 (R$9 in the year ended December 31, 2016). 63 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 18. Equity Continued 18.2. Stock option plan Continued As of March 31, 2017, the stock options outstanding and exercisable are as follows: Options outstanding Options exercisable Number of options Weighted average remaining contractual life (years) Weighted average exercise price (Reais) Number of options Weighted average exercise price (Reais) During the period ended March 31, 2017, the Company did not grant any options in connection with its stock option plans comprising common shares (163,900 options granted in 2016). 18.3. Share-based payment – Phantom Shares The Company has a total of two cash-settled share-based payment, with fixed terms and conditions, according to the plans approved by the Company, launched in 2015 and 2016. As of March 31, 2017, the amount of R$3,673 (R$2,596 in 2016), related to the fair value of the phantom shares granted, is recognized in the heading “Other payables” (Note 15). The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 18 to the financial statements as of December 31, 2016. 19. Income tax and social contribution (i) Current income tax and social contribution The reconciliation of the effective tax rate for the periods ended March 31, 2017 and 2016 is as follows: Company Consolidated 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Profit (loss) before income tax and social contribution, and statutory interest (55,793) (52,291) Income tax calculated at the applicable rate - 34% 18,970 17,779 Net effect of subsidiaries and ventures taxed by presumed profit and Special Taxation Regime (RET) - - (6,779) Tax losses / tax loss carryforwards used - (971) - (1,015) Income from equity method investments 1,796 4,486 Stock option plan (478) (478) Other permanent differences (6,036) (6,036) Charges on payables to venture partners (279) (106) Tax benefits recognized ( unrecognized ) (15,230) (13,841) Total - (2,228) (5,990) Tax expenses - current - (2,228) (6,954) Tax income (expenses) - deferred - - - 964 64 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 19. Income tax and social contribution Continued (ii) Deferred income tax and social contribution As of March 31, 2017 and December 31, 2016, deferred income tax and social contribution are from the following sources: Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Assets Provisions for legal claims 53,836 55,406 Temporary differences – PIS and COFINS deferred 11,302 11,333 Provisions for realization of non-financial assets 143,073 143,073 Temporary differences – CPC adjustment 24,044 24,044 Provision for impairment loss of asset held for sale 207,436 207,436 Other provisions 15,335 15,401 Income tax and social contribution loss carryforwards 114,730 129,163 Tax benefits of subsidiaries 49,174 49,174 618,930 635,030 Unrecognized deferred tax assets of disposal group held for sale (207,436) (207,436) Unrecognized deferred tax assets of continuing operations (235,847) (250,944) (443,283) (458,380) Liabilities Negative goodwill (92,385) (92,385) Temporary differences –CPC adjustment (143,436) (143,436) Differences between income taxed on cash basis and recorded on an accrual basis (40,231) (41,234) (276,052) (277,055) Total net (100,405) (100,405) The Company has income tax and social contribution loss carryforwards for offset in the following amounts: Company 03/31/2017 12/31/2016 Income tax Social contribution Total Income tax Social contribution Total Balance of income tax and social contribution loss carryforwards - 337,440 337,440 - Deferred tax asset (25%/9%) 84,360 30,370 114,730 Recognized deferred tax asset 41,191 14,829 56,020 Unrecognized deferred tax asset 43,169 15,541 58,710 Consolidated 03/31/2017 12/31/2016 Income tax Social contribution Total Income tax Social contribution Total Balance of income tax and social contribution loss carryforwards - 379,892 379,892 - Deferred tax asset (25%/9%) 94,973 34,190 129,163 Recognized deferred tax asset 55,712 20,056 75,768 Unrecognized deferred tax asset 39,261 14,134 53,395 The other explanations related to this note were not subject to significant changes in relation to the disclosures in Note 19 to the financial statements as of December 31, 2016. 65 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Financial instruments The Company and its subsidiaries engage in operations involving financial instruments. These instruments are managed through operational strategies and internal controls aimed at providing liquidity, return and safety. The use of financial instruments with the objective of hedging is achieved through a periodical analysis of exposure to the risk that the management intends to cover (exchange, interest rate, etc.) which is submitted to the corresponding Management bodies for approval and performance of the proposed strategy. The control policy consists of continuously monitoring the contracted conditions in relation to the prevailing market conditions. The Company and its subsidiaries do not make investments in derivatives or any other risky assets for speculative purposes. The result from these operations is consistent with the policies and strategies devised by the Company’s management. The Company and its subsidiaries operations are subject to the risk factors following: (i) Risk considerations a) Credit risk There was no significant change in relation to the credit risks disclosed in Note 20(i)(a) to the financial statements as of December 31, 2016, b) Derivative financial instruments The Company holds derivative instruments to mitigate the risk arising from its exposure to index and interest volatility recognized at their fair value in profit or loss for the year. Pursuant to its treasury policies, the Company does not own or issue derivative financial instruments other than for hedging purposes. As of March 31, 2017, the Company had derivative contracts for hedging purposes in relation to interest fluctuations, with final maturity between June 2017 and October 2018. The derivative contracts are as follows: Reais Percentage Validity Unrealized gain (loss) of derivative instruments - net Swap agreements (Fixed for CDI ) Face value Original Index – asset position Swap – liability position Beginning End 03/31/2017 12/31/2016 Banco Votorantim S.A. 27,500 Fixed 15.1177% CDI + 1.6344% 12/20/2016 06/20/2017 88 Banco Votorantim S.A. 130,000 CDI + 1.90% 118% CDI 07/22/2014 07/26/2018 (313) Banco HSBC 194,000 Fixed 12.8727% 120% CDI 09/29/2014 10/08/2018 (556) Banco Votorantim S.A. (a) 55,000 IPCA + 8.22% 120% CDI 03/17/2015 01/20/2020 - 4,521 Total derivative financial instruments (Note 20 (i) (d) and Note 20 (ii) (a)) 3,740 Current (5,290) Non-current 9,030 (a) On January 19, 2017, the Company settled this contract in advance at the total amount of R$4,259. 66 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Financial instruments Continued (i) Risk considerations Continued During the period ended March 31, 2017, the income of R$806 (R$10,184 in 2016) in the Company’s and consolidated statements, which refers to net result of the interest swap transaction, arising from the payment in the amount of R$2,460 and the downward change to market of R$1,654, was recognized in the “financial income (expenses)” line in the statement of profit or loss for the year, allowing correlation between the impact of such transactions and the interest rate fluctuation in the Company’s balance sheet (Note 24). The estimated fair value of derivative financial instruments contracted by the Company was determined based on information available in the market and specific valuation methodologies. However, considerable judgment was necessary for interpreting market data to produce the estimated fair value of each transaction, which may vary upon the financial settlement of transactions. c) Interest rate risk There was no significant change in relation to the interest rate risks disclosed in Note 20(i)(c) to the financial statements as of December 31, 2016. d) Liquidity risk There was no significant change in relation to the liquidity risks disclosed in Note 20(i)(d) to the financial statements as of December 31, 2016. The maturities of financial instruments, loans, financing, suppliers, payables to venture partners and debentures are as follows: Period ended March 31, 2017 Company Liabilities Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) - - Debentures (Note 13) - - Payables to venture partners (Note 15) - - - Suppliers (Note 15 and Note 20.ii.a) - - Payables for purchase of properties and advances from customers (Note 17) - - Assets Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) - - - Trade accounts receivable (Note 5) - - Consolidated Period ended March 31, 2017 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) - Debentures (Note 13) - - Payables to venture partners (Note 15) - - - Suppliers (Note 15 and Note 20.ii.a) - - Payables for purchase of properties and advances from customers (Note 17) - - Assets Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) - - - Trade accounts receivable (Note 5) - - 67 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Financial instruments Continued (i) Risk considerations Continued d) Liquidity risk Continued Fair value classification The Company uses the same classification disclosed in Note 20(i)(d) to the financial statements as of December 31, 2016 to determine and disclose the fair value of financial instruments by the valuation technique. The classification level of fair value for financial instruments measured at fair value through profit or loss of the Company as of March 31, 2017 and December 31, 2016: Company Consolidated Fair value classification As of March 31, 2017 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Short-term investments (Note 4.2) - - - 213,120 - Derivative financial instruments (Note 20.i.b) - Company Consolidated Fair value classification As of December 31, 2016 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Short-term investments (Note 4.2) - 163,562 - - 223,646 - Derivative financial instruments (Note 20.i.b) - 3,740 - - 3,740 - In the period ended March 31, 2017, there were no transfers between the Levels 1 and 2 fair value classifications, nor were transfers between Levels 3 and 2 fair value classifications. (ii) Fair value of financial instruments a) Fair value measurement The Company uses the same methods and assumptions disclosed in Note 20(ii)(a) to the financial statements as of December 31, 2016 to estimate the fair value for each financial instrument type for which the estimate of values is practicable. The most significant carrying values and fair values of financial assets and liabilities as of March 31, 2017 and December 31, 2016, classified into Level 2 of the fair value classification, are as follows: Company 03/31/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial assets Cash and cash equivalents (Note 4.1) 19,811 19,811 Short-term investments (Note 4.2) 163,562 163,562 Derivative financial instruments (Note 20(i)(b)) 3,740 3,740 Trade accounts receivable (Note 5) 749,607 749,607 Loans receivable (Note 21.1) 25,529 25,529 68 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Financial instruments Continued (ii) Fair value of financial instruments Continued a) Fair value measurement Continued Company 03/31/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial liabilities Loans and financing (Note 12) 1,006,930 1,014,809 Debentures (Note 13) 451,268 470,179 Payables to venture partners (Note 15) 1,140 1,414 Suppliers (Note 20(i)(d)) 63,451 63,451 Obligations assumed on assignment of receivables (Note 14) 75,813 75,813 Payables for purchase of properties and advances from customers (Note 17) 236,833 236,833 Loans payable (Note 21.1) 8,820 8,820 Consolidated 03/31/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial assets Cash and cash equivalents (Note 4.1) 29,534 29,534 Short-term investments (Note 4.2) 223,646 223,646 Derivative financial instruments (Note 20(i)(b)) 3,740 3,740 Trade accounts receivable (Note 5) 993,962 993,962 Loans receivable (Note 21.1) 25,529 25,529 Financial liabilities Loans and financing (Note 12) 1,186,300 1,188,603 Debentures (Note 13) 451,268 470,179 Payables to venture partners (Note 15) 1,237 1,414 Suppliers (Note 20(i)(d)) 83,166 83,166 Obligations assumed on assignment of receivables (Note 14) 99,030 99,030 Payables for purchase of properties and advances from customers (Note 17) 295,697 295,697 Loans payable (Note 21.1) 8,820 8,820 There was no significant change in relation to the other information disclosed in Note 20(ii)(a) to the financial statements as of December 31, 2016. b) Risk of debt acceleration There was no significant change in relation to the risks of debt acceleration disclosed in Note 20(ii)(b) to the financial statements as of December 31, 2016. (iii) Capital management The explanations related to this note were not subject to material changes in relation to the disclosures in Note 20(iii) to the financial statements as of December 31, 2016. The Company included in its net debt structure: loans and financing, debentures and payables to venture partners less cash and cash equivalents and short-term investments (cash and cash equivalents and marketable securities): Company Consolidated 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Loans and financing (Note 12) 1,006,930 1,186,300 Debentures (Note 13) 451,268 451,268 Payables to venture partners (Note 15) 1,140 1,237 ( - ) Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) (183,373) (253,180) Net debt 1,275,965 1,385,625 Equity 1,928,325 1,930,453 69 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 20. Financial instruments Continued (iv) Sensitivity analysis The sensitivity analysis of financial instruments for the period ended March 31, 2017, except swap contracts, which are analyzed through their due dates, describes the risks that may cause material changes in the Company’s profit or loss, as provided for by CVM, through Rule No. 475/08, in order to show a 10%, 25% and 50% increase/decrease in the risk variable considered. As of March 31, 2017, besides derivative instruments, the Company has the following financial instruments: a) Short-term investments, loans and financing, and debentures linked to Interbank Deposit Certificates (CDI); b) Loans and financing linked to the Referential Rate (TR) and CDI, and debentures linked to the CDI, National Consumer Price Index – Extended (IPCA) and TR; c) Accounts receivable, linked to the National Civil Construction Index (INCC) and General Market Price Index (IGP-M). For the sensitivity analysis in the period ended March 31, 2017, the Company considered the interest rates of investments, loans and accounts receivables, the CDI rate at 12.13%, TR at 1.64%, INCC at 5.74%, and IPCA at 4.57% and IGP-M at 4.86%. The scenarios considered were as follows: Scenario I – Probable: 10% increase/decrease in the risk variables used for pricing Scenario II – Possible: 25% increase/decrease in the risk variables used for pricing Scenario III – Remote: 50% increase/decrease in the risk variables used for pricing The Company presents in the following chart the sensitivity to risks to which the Company is exposed, based on the above scenarios, as of March 31, 2017. The effects on equity are basically the same ones on profit or loss. Scenario I II III III II I Instrument Risk Increase 10% Increase 25% Increase 50% Decrease 50% Decrease 25% Decrease 10% Short-term investments Increase/Decrease of CDI Loans and financing Increase/Decrease of CDI Debentures Increase/Decrease of CDI Derivative financial instruments Increase/Decrease of CDI Net effect of CDI variation Loans and financing Increase/Decrease of TR Debentures Increase/Decrease of TR Net effect of TR variation Debentures Increase/Decrease of IPCA Net effect of IPCA variation Accounts receivable Increase/Decrease of INCC Obligations for purchase of property Increase/Decrease of INCC Net effect of INCC variation Accounts receivable Increase/Decrease of IGP-M Net effect of IGP-M variation 70 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 21. Related parties 21.1. Balances with related parties The transactions between the Company and related companies are made under conditions and prices established between the parties. Company Consolidated Current accounts 03/31/2017 12/31/2016 03/31/2017 12/31/2016 Assets Current account : Total SPEs 24,500 50,232 Condominium and consortia and thirty party’s works - 7,223 - 7,223 Loan receivable (Note 20.ii.a) 25,529 25,529 Dividends receivable 14,464 - - 71,716 82,984 Current portion 20,633 46,187 38,211 57,455 Non-current 22,227 25,529 22,227 25,529 Liabilities Current account: Total SPEs and Tenda (1,064,435) (76,791) Loan payable (Note 20.ii.a) (8,820) (8,820) (1,073,255) (85,611) Current portion (1,073,255) (85,611) Non-current - The composition, nature and condition of loan receivable and payable by the Company are presented below. Maturities for these loans range from April 2017 to the duration of the related real estate developments and are tied to the cash flows of related developments. Company and Consolidated 03/31/2017 12/31/2016 Nature Interest rate Square Ipiranga - Liga das Senhoras Católicas. 6,635 Construction 12% p.a. + IGPM Lagunas - Tembok Planej. E Desenv. Imob. Ltda. 4,250 Construction 12% p.a. + IGPM Manhattan Residencial I 2,486 Construction 10% p.a. + TR Target Offices & Mall 12,158 Construction 12% p.a. + IGPM Total receivable 25,529 Dubai Residencial 3,403 Construction 6% p.a. Parque Arvores 2,437 Construction 6% p.a. Parque Aguas 2,980 Construction 6% p.a. Total payable 8,820 Construction 6% p.a. In the period ended March 31, 2017 the recognized financial income from interest on loans amounted to R$745 (R$1,596 in 2016) in the Company’s and consolidated statement (Note 24). Information regarding management transactions and compensation is described in Note 25. The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 21 to the financial statements as of December 31, 2016. 21.2. Endorsements, guarantees and sureties The financial transactions of the subsidiaries are guaranteed by the endorsement or surety in proportion to the interest of the Company in the capital stock of such companies, in the amount of R$629,466 as of March 31, 2017 (R$722,990 in 2016). 71 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 22. Net operating revenue Company Consolidated 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Gross operating revenue Real estate development, sale, barter transactions and construction services 144,077 188,931 (Recognition) Reversal of allowance for doubtful accounts (Note 5) (6,064) (6,064) Taxes on sale of real estate and services (11,040) (11,885) Net operating revenue 126,973 170,982 23. Costs and expenses by nature These are represented by the following : Company Consolidated 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Cost of real estate development and sale: Construction cost (63,357) (76,285) Land cost (26,012) (48,271) Development cost (8,226) (9,225) Capitalized financial charges (Note 12) (26,048) (32,523) Maintenance / warranty (1,223) (1,222) Total cost of real estate development and sale (124,866) (167,526) Commercial expenses: Product marketing expenses (4,325) (5,027) Brokerage and sale commission (5,004) (5,815) Customer Relationship Management (CRM) and corporate marketing expenses (2,997) (1,886) Other (2,085) (4,018) Total commercial expenses (14,411) (16,746) General and administrative expenses: Salaries and payroll charges (8,401) (8,401) Employee benefits (1,046) (1,046) Travel and utilities (188) (188) Services (2,540) (2,540) Rents and condominium fees (2,144) (2,144) IT (4,442) (4,442) Stock option plan (Note 18.2) (1,891) (1,891) Reserve for profit sharing (Note 25.iii) (6,250) (6,250) Other (100) (100) Total general and administrative expenses (27,002) (27,002) Other income (expenses), net: Expenses with lawsuits (Note 16) (15,169) (15,804) Other 1,445 1,226 Total other income/(expenses), net (13,724) (14,578) 24. Financial income (expenses) Company Consolidated 03/31/2017 03/31/2016 03/31/2017 03/31/2016 Financial income Income from financial investments 10,942 13,558 Derivative transactions (Note 20 (i) (b)) 10,184 10,184 Financial income from loans (Note 21) 1,596 1,596 Other financial income 1,135 1,468 Total financial income 23,857 26,806 Financial expenses Interest on funding, net of capitalization (Note 12) (10,722) (10,722) Amortization of debenture cost (618) (618) Payables to venture partners (396) (396) Banking expenses (1,687) (2,389) Discount granted and other financial expenses (10,408) (13,789) Total financial expenses (23,831) (27,914) 72 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 25. Transactions with management and employees (i) Management compensation In the periods ended March 31, 2017 and 2016, the amounts recorded in the line item “General and administrative expenses”, related to the compensation of the Company’s key management personnel and Fiscal Council members are as follows: Management compensation Period ended March 31,2017 Board of Directors Statutory Board Fiscal Council Number of members 7 4 3 Fixed compensation for the period (in R$) Salary / Fees 423 659 50 Direct and indirect benefits - 48 - Other (INSS) 85 132 10 Monthly compensation (in R$) 169 279 20 Total compensation 60 Profit sharing (Note 25 (iii)) - - Total compensation and profit sharing 60 Management compensation Period ended March 31, 2016 Board of Directors Statutory Board Fiscal Council Number of members 7 5 3 Fixed compensation for the period (in R$) Salary / Fees 423 825 48 Direct and indirect benefits - 86 - Other (INSS) 85 165 10 Monthly compensation (in R$) 169 359 19 Total compensation 58 Profit sharing (Note 25 (iii)) - - Total compensation and profit sharing 58 The amount related to the stock compensation of the Company management members was R$1,088 for the period ended March 31, 2017 (R$893 in 2016). The maximum aggregate compensation of the Company’s management members for the year 2017 was established at R$18,739, as fixed and variable compensation, as approved at the Annual Shareholders’ Meeting held on April 28, 2017. On the same occasion the compensation limit of the Fiscal Council members for their next term of office, which ends in the Annual Shareholders’ Meeting to be held in 2018, was approved at R$261. (ii) Sales transactions In the periods ended March 31, 2017 and December 31, 2016, there were no units sold to Management and the total receivable was R$908 (R$957 in 2016). 73 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 25. Transactions with management and employees Continued (iii) Profit sharing In the period ended March 31, 2017, the Company recorded a provision for profit sharing expense amounting to R$4,237 (R$6,250 in 2016) in the consolidated balance, in the line item “General and Administrative Expenses " (Note 23). Company and Consolidated 03/31/2017 03/31/2016 Executive officers 1,138 Other employees 5,112 6,250 The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 25 to the financial statements as of December 31, 2016. 26. Insurance For the period ended March 31, 2017 insurance contracts were not subject to significant changes in relation to those disclosed in Note 26 to the financial statements as of December 31, 2016. 27. Earnings (loss) per share The following table presents the calculation of basic and diluted earnings and loss per share. In view of the loss for the period ended March 31, 2017 and 2016, shares with dilutive potential are not considered, because the impact would be antidilutive, 03/31/2017 03/31/2016 Basic numerator Undistributed profit (loss) from continued operations (58,021) Undistributed profit (loss) from discontinued operations 4,794 Undistributed profit (loss) , available to the holders of common shares (53,227) Basic denominator (in thousands of shares ) Weighted average number of shares (Note 18.1) 27,196 Basic earnings (loss) per share in Reais (1.957) From continued operations (2.133) From discontinued operations 0.176 Diluted numerator Undistributed profit (loss) from continued operations (58,021) Undistributed profit (loss) from discontinued operations 4,794 Undistributed profit (loss) , available to the holders of common shares (53,227) Diluted denominator (in thousands of shares ) Weighted average number of shares (Note 18.1) 27,196 Stock options 220 Anti-dilutive effect (220) Diluted weighted average number of shares 27,196 Diluted earnings (loss) per share in Reais (1.957) From continued operations (2.133) From discontinued operations 0.176 The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 27 to the financial statements as of December 31, 2016. 74 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 28. Segment information The quarterly information of the business segments of the Company is as follows: Consolidated Gafisa Tenda (-) Discontinued operations (Note 8.2) 03/31/2017 Net operating revenue 136,539 324,687 (324,687) Operating costs (153,706) (217,372) 217,372 Gross profit (loss) (17,167) 107,315 (107,315) Selling expenses (19,056) (29,460) 29,460 General and administrative expenses (27,369) (22,928) 22,928 Other income / (expenses), net (19,702) (28,711) 28,711 Depreciation and amortization (8,708) (3,272) 3,272 Financial expenses (36,430) (6,307) 6,307 Financial income 7,870 5,644 (5,644) Tax expenses (1,346) (4,533) 4,533 Profit / (loss) for the period attributed to the shareholders of the Company (68,337) 18,940 - Customers (short and long terms) 906,634 467,464 (467,464) Inventories (short and long terms) 1,657,788 776,784 (776,784) Other assets 753,543 644,538 (644,538) Total assets - Total liabilities - Consolidated Gafisa S.A. Tenda (-) Discontinued operations (Note 8.2) 03/31/2016 Net operating revenue 170,982 234,552 (234,552) 170,982 Operating costs (167,526) (165,807) 165,807 (167,526) Gross profit 3,456 68,745 (68,745) 3,456 Selling expenses (16,746) (18,272) 18,272 (16,746) General and administrative expenses (27,002) (19,020) 19,020 (27,002) Other income / (expenses), net (14,578) (15,217) 15,217 (14,578) Depreciation and amortization (9,508) (3,190) 3,190 (9,508) Financial expenses (27,914) (10,706) 10,706 (27,914) Financial income 16,622 8,809 (8,809) 16,622 Tax expenses (5,990) (6,755) 6,755 (5,990) Profit / (loss) for the period attributed to the shareholders of the Company (58,021) 4,794 - (53,227) Customers (short and long terms) 1,227,622 475,034 (475,034) 1,227,622 Inventories (short and long terms) 1,938,795 726,257 (726,257) 1,938,795 Other assets 1,627,194 785,051 1,201,291 3,613,536 Total assets 4,793,611 1,986,342 - 6,779,953 Total liabilities 2,879,539 854,130 - 3,733,669 The other explanations related to this note did not suffer significant changes in relation to the disclosures in Note 28 to the financial statements as of December 31, 2016. 75 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 29. Real estate ventures under construction – information and commitments In order to meet the provisions of paragraphs 20 and 21 of ICPC 02, the recognized revenue amounts and incurred costs are shown in the statement of profit or loss, and the advances received are presented in the account “Payables for purchase of property and advances from customer”. The Company presents the following information on the ventures under construction as of March 31, 2017: Consolidated 03/31/2017 Unappropriated sales revenue of units sold 490,156 Estimated cost of units sold to be incurred Estimated cost of units in inventory to be incurred (i) Unappropriated sales revenue of units sold Ventures under construction: Contracted sales revenue 1,305,976 Appropriated sales revenue Unappropriated sales revenue (a) 490,156 (ii) Estimated cost of units sold to be incurred Ventures under construction: Estimated cost of units Incurred cost of units 493,500 Estimated cost to be incurred (b) (iii) Estimated costs of units in inventory to be incurred Ventures under construction: Estimated cost of units Incurred cost of units Estimated cost to be incurred (a) The unappropriated sales revenue of units sold are measured by the face value of contracts, plus the contract adjustments and deducted from cancellations, net of the levied taxes and adjustment to present value, and do not include ventures that are subject to restriction due to a suspensive clause (legal period of 180 days in which the Company can cancel a development) and therefore is not appropriated to profit or loss. (b) The estimated cost of units sold and in inventory to be incurred does not include financial charges, which are appropriated to properties for sale and profit or loss (cost of real estate sold) in proportion to the real estate units sold to the extent they are incurred. As of March 31, 2017, the percentage of assets consolidated in the financial statements related to ventures included in the equity segregation structure of the development stood at 36.5% (35.7% in 2016). 30. Communication with regulatory bodies The explanations related to this note were not subject to significant changes in relation to those disclosed in Note 30 to the financial statements as of December 31, 76 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the individual and consolidated quarterly informationContinued March 31, 2017 (Amounts in thousands of Brazilian Reais, except as otherwise stated) 31. Subsequent events (i) Exercise of preemptive right On April 19, 2017, the Company informed to the market that on April 15, 2017 the period for exercising preemptive rights to acquire common shares representing up to 50% of the capital stock of its wholly-owned subsidiary Construtora Tenda S.A. ended. During the established period, 25,233,408 shares were acquired, all registered and with no par value, at the acquisition price of R$8.13 per share, toting R$205,148. The shares acquired within the scope of Preemptive Rights were delivered to shareholders on May 4, 2017, date on which Tenda’s businesses started to be listed and traded at B3. (ii) Decrease in the capital of Gafisa On April 24, 2017, the Company informed that on April 22, 2017 the 60-day period established in Art. 174 of Act 6,404/76 for creditors’ objection to the Company’s capital stock reduction, in the total amount of R$219,510, as approved at the Extraordinary Shareholders’ Meeting held on February 20, 2017, expired with no objection. The capital decrease was made by delivering to the Company’s shareholders, as refund for the reduced capital, one common share of Tenda to each common share of Gafisa owned, not including treasury shares on May 4, 2017. *** 77 (A free translation from the original in Portuguese into English) Gafisa S.A. Other information deemed relevant by the Company 1. SHAREHOLDERS HOLDING MORE THAN 5% OF THE VOTING CAPITAL AND TOTAL NUMBER OF OUTSTANDING SHARES 3/31/2017 Common shares Shareholder Shares % Treasury shares 1,046,226 3.73% Polo Capital 2,269,397 8.09% Pátria Investimentos 1,570,204 5.60% Outstanding shares 23,154,335 82.58% Total shares 100.00% 3/31/2016 Common shares Shareholder Shares % Treasury shares 785,043 2.80% Polo Capital 1,767,838 6.30% Pátria Investimentos 5,125,593 18.28% FUNCEF – Fundação dos Economiários Federais 1,570,204 5.60% Outstanding shares 18,791,483 67.02% Total shares 100.00% 78 (A free translation from the original in Portuguese into English) Gafisa S.A. Other information deemed relevant by the Company 2. SHARES HELD BY PARENT COMPANIES, MANAGEMENT AND BOARD 3/31/2017 Common shares Shares % Shareholders holding effective control of the Company 3,839,601 13.69% Board of Directors 43,951 0.16% Executive directors 123,128 0.44% Executive control, board members, officers and fiscal council 4,006,680 14.29% Treasury shares 1,046,226 3.73% Outstanding shares in the market (*) 22,987,256 81.98% Total shares 28,040,162 100.00% 3/31/2016 Common shares (i) Shares % Shareholders holding effective control of the Company 8,463,635 30.18% Board of Directors 43,952 0.16% Executive directors 130,321 0.46% Fiscal council - - Executive control, board members, officers and fiscal council 8,637,908 30.81% Treasury shares 785,043 2.80% Outstanding shares in the market (*) 18,617,210 66.39% Total shares 100.00% (*) Excludes shares of effective control, management, board and in treasury. (i) Post grouping, considering ratio of R$13.483023074 for comparability. 79 (A free translation from the original in Portuguese into English) Gafisa S.A. Other relevant information 3 – COMMITMENT CLAUSE The Company, its shareholders, directors and board members undertake to settle, through arbitration, any and all disputes or controversies that may arise between them, related to or originating from, particularly, the application, validity, effectiveness, interpretation, breach and the effects thereof, of the provisions of Law No. 6404/76, the Company's By-Laws, rules determined by the Brazilian Monetary Council (CMN), by the Central Bank of Brazil and by the Brazilian Securities Commission (CVM), as well as the other rules that apply to the operation of the capital market in general, in addition to those established in the New Market Listing Regulation, Participation in the New Market Contract and in the Arbitration Regulation of the Chamber of Market Arbitration. 80 (A free translation from the original in Portuguese into English) Gafisa S.A. Report on the review of quarterly information - ITR To the shareholders, Board of Directors and Officers Gafisa S.A. São Paulo – SP We have reviewed the accompanying individual and consolidated interim financial information of Gafisa S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended March 31, 2017, which comprises the balance sheet as of March 31, 2017 and the respective statement of operations, statement of comprehensive income (loss), statement of changes in equity and statement of cash flows for the quarter then ended, including explanatory notes. The Company’s management is responsible for the preparation of individual interim financial information in accordance with the Technical Pronouncement of the Accounting Pronouncements Committee (CPC) 21 (R1) – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM) and the Brazilian Federal Accounting Council (CFC), as well as for the presentation of these information in compliance with the rules issued by the CVM, applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. Conclusion from the individual and consolidated interim financial information prepared in accordance with CPC 21(R1) Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. 81 (A free translation from the original in Portuguese into English) Gafisa S.A. Conclusion from the consolidated interim information prepared in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 – Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM) and the Brazilian Federal Accounting Council (CFC) Based on our review, we are not aware of any fact that makes us believe that the consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with IAS 34, issued by the IASB, which considers the Technical Orientation - OCPC 04 - Application of technical interpretation ICPC02 to the Brazilian Real Estate Development Entities, issued by the Accounting Pronouncements Committee (CPC), and approved by the CVM and the Brazilian Federal Accounting Council (CFC) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Emphasis of matter As described in Note 2, the individual (Company) and consolidated interim financial information was prepared in accordance with accounting practices adopted in Brazil (CPC21 (R1)). The consolidated interim financial information were prepared in accordance with the IFRS applicable to the Brazilian Real Estate development entities IAS34 for interim financial information also considers the Technical Orientation OCPC04, edited by the Accounting Pronouncements Committee (CPC). This Technical Orientation refers to the revenue recognition of this sector and comprises other matters related to the meaning and adoption of the concept of continuous transfer of the risks, benefits and control over real estate unit sales, as further described in Note 2. Our conclusion is not modified in view of this matter. Other matters Statement of value added The individual and consolidated interim financial statements related to the statements of value added (DVA) for the three-month period ended March 31, 2017, prepared under the responsibility of the Company's management, presented as supplementary information for the purposes of IAS 34, were submitted to review procedures performed together with the review of the quarterly information - ITR of the Company. For the purposes of forming our conclusion, we assess if these statements are reconciled with the interim accounting information and accounting records, as applicable, and if their form and content were prepared according with Technical Pronouncement CPC 09 - Statement of value added. Based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, consistent with the individual and consolidated interim financial statements taken as a whole. São Paulo, May 9, 2017 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Giuseppe Masi Accountant CRC 1SP176273/O-7 82 (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and statements \ Management statement of interim financial information Management statement of interim financial information STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended March 31, 2017; and ii) Management has reviewed and agreed with the interim information for the period ended March 31, 2017. São Paulo, May 9, 2017. GAFISA S.A. Management 83 (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and Statements \ Management statement on the report on review of interim financial information Management Statement on the Review Report STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended March 31, 2017; and ii) Management has reviewed and agreed with the interim information for the period ended March 31, 2017. São Paulo, May 9, 2017. GAFISA S.A. Management 84 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 24, 2017 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
